Exhibit 10.1
     
 
Published CUSIP Number: ___________
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 24, 2009
among
REHABCARE GROUP, INC.,
as Borrower,
CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,
as Guarantors,
THE LENDERS NAMED HEREIN,
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and an L/C Issuer
ROYAL BANK OF CANADA
and
BNP PARIBAS,
as Co-Syndication Agents,
and
GENERAL ELECTRIC CAPITAL CORPORATION
and
JPMORGAN CHASE BANK, N.A.,
as Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC,
RBC CAPITAL MARKETS
and
BNP PARIBAS SECURITIES CORP.,
as Joint Lead Arrangers and Joint Book Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Article and Section

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Interpretive Provisions
    28  
1.03 Accounting Terms and Provisions
    29  
1.04 Rounding
    29  
1.05 Times of Day
    30  
1.06 Letter of Credit Amounts
    30  
1.07 Business Days
    30  
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
    30  
2.01 Commitments
    30  
2.02 Borrowings, Conversions and Continuations
    34  
2.03 Additional Provisions with respect to Letters of Credit
    35  
2.04 Additional Provisions with respect to Swingline Loans
    42  
2.05 Repayment of Loans
    44  
2.06 Prepayments
    45  
2.07 Termination or Reduction of Revolving Commitments
    48  
2.08 Interest
    48  
2.09 Fees
    49  
2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Percentage
    50  
2.11 Payments Generally; Administrative Agent’s Clawback
    51  
2.12 Sharing of Payments By Lenders
    52  
2.13 Evidence of Debt
    53  
2.14 Defaulting and Impacted Lenders
    53  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    55  
3.01 Taxes
    55  
3.02 Illegality
    58  
3.03 Inability to Determine Rates
    58  
3.04 Increased Cost; Capital Adequacy
    59  
3.05 Compensation for Losses
    60  
3.06 Mitigation Obligations; Replacement of Lenders
    60  
3.07 Survival
    61  
ARTICLE IV GUARANTY
    61  
4.01 The Guaranty
    61  
4.02 Obligations Unconditional
    62  
4.03 Reinstatement
    63  
4.04 Certain Waivers
    63  
4.05 Remedies
    63  
4.06 Rights of Contribution
    63  
4.07 Guaranty of Payment; Continuing Guaranty
    64  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    64  
5.01 Conditions to Initial Credit Extensions
    64  
5.02 Conditions to all Credit Extensions
    66  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    66  
6.01 Existence, Qualification and Power
    66  
6.02 Authorization; No Contravention
    67  
6.03 Governmental Authorization; Other Consents
    67  
6.04 Binding Effect
    67  
6.05 Financial Statements
    67  

 



--------------------------------------------------------------------------------



 



              Page
6.06 No Material Adverse Effect
    68  
6.07 Litigation
    68  
6.08 No Default
    68  
6.09 Ownership of Property; Liens
    68  
6.10 Environmental Compliance
    68  
6.11 Insurance
    69  
6.12 Taxes
    69  
6.13 ERISA Compliance
    69  
6.14 Subsidiaries
    70  
6.15 Margin Regulations; Investment Company Act
    70  
6.16 Disclosure
    70  
6.17 Taxpayer Identification Number; Other Identifying Information
    70  
6.18 Compliance with Laws
    70  
6.19 Solvency
    71  
6.20 Intellectual Property; Licenses, Etc.
    71  
6.21 Labor Matters
    71  
6.22 Security Agreement
    72  
6.23 Pledge Agreement
    72  
ARTICLE VII AFFIRMATIVE COVENANTS
    73  
7.01 Financial Statements
    73  
7.02 Certificates; Other Information
    73  
7.03 Notification
    75  
7.04 Payment of Taxes
    75  
7.05 Preservation of Existence, Etc.
    76  
7.06 Maintenance of Properties
    76  
7.07 Maintenance of Insurance
    76  
7.08 Compliance with Laws
    76  
7.09 Books and Records
    76  
7.10 Inspection Rights
    77  
7.11 Use of Proceeds
    77  
7.12 Joinder of Subsidiaries as Guarantors
    77  
7.13 Pledge of Capital Stock
    78  
7.14 Pledge of Other Property
    78  
7.15 Maintenance of Debt Ratings
    79  
ARTICLE VIII NEGATIVE COVENANTS
    79  
8.01 Liens
    79  
8.02 Investments
    82  
8.03 Indebtedness
    83  
8.04 Mergers and Dissolutions
    85  
8.05 Dispositions
    86  
8.06 Restricted Payments
    87  
8.07 [Intentionally Omitted]
    88  
8.08 Change in Nature of Business
    88  
8.09 Change in Fiscal Year
    88  
8.10 Transactions with Affiliates
    88  
8.11 Amendments to Documents
    89  
8.12 No Further Negative Pledges
    89  
8.13 Sale Leasebacks
    90  
8.14 Financial Covenants
    90  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    91  
9.01 Events of Default
    91  

ii



--------------------------------------------------------------------------------



 



              Page
9.02 Remedies Upon Event of Default
    93  
9.03 Application of Funds
    93  
ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT
    94  
10.01 Appointment and Authorization of Administrative Agent and Collateral Agent
    94  
10.02 Rights as a Lender
    95  
10.03 Exculpatory Provisions
    95  
10.04 Reliance by Administrative Agent
    96  
10.05 Delegation of Duties
    96  
10.06 Resignation of the Administrative Agent
    96  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    97  
10.08 No Other Duties
    97  
10.09 Administrative Agent May File Proofs of Claim
    98  
10.10 Collateral and Guaranty Matters
    98  
ARTICLE XI MISCELLANEOUS
    99  
11.01 Amendments, Etc.
    99  
11.02 Notices; Effectiveness; Electronic Communication
    102  
11.03 No Waiver; Cumulative Remedies; Enforcement
    104  
11.04 Expenses; Indemnity; Damage Waiver
    104  
11.05 Payments Set Aside
    106  
11.06 Successors and Assigns
    106  
11.07 Treatment of Certain Information; Confidentiality
    110  
11.08 Right of Setoff
    111  
11.09 Interest Rate Limitation
    111  
11.10 Counterparts; Integration; Effectiveness
    112  
11.11 Survival of Representations and Warranties
    112  
11.12 Severability
    112  
11.13 Replacement of Lenders
    112  
11.14 Governing Law; Jurisdiction; Etc.
    113  
11.15 Waiver of Jury Trial
    114  
11.16 No Advisory or Fiduciary Responsibility
    114  
11.17 Electronic Execution of Assignments and Certain Other Documents
    115  
11.18 USA PATRIOT Act
    115  
11.19 Cooperation
    115  

iii



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 2.01 Lenders and Commitments
Schedule 2.03 Existing Letters of Credit
Schedule 6.14 Subsidiaries
Schedule 6.17 Taxpayer Identification Numbers
Schedule 6.21 Labor Matters
Schedule 8.01 Existing Liens
Schedule 8.02 Existing Investments
Schedule 8.03 Existing Indebtedness
Schedule 11.02 Notice Addresses
EXHIBITS
Exhibit 2.01 Form of Lender Joinder Agreement
Exhibit 2.02 Form of Loan Notice
Exhibit 2.13-1 Form of Revolving Note
Exhibit 2.13-2 Form of Swingline Note
Exhibit 2.13-3 Form of Term Loan B Note
Exhibit 7.02(a) Form of Compliance Certificate
Exhibit 7.12 Form of Guarantor Joinder Agreement
Exhibit 11.06 Form of Assignment and Assumption

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 24, 2009
(the “Credit Agreement”), is by and among REHABCARE GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors identified herein, the Lenders
party hereto, and BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent for the Lenders.
W I T N E S S E T H
     WHEREAS, the Borrower requested, and the Lenders agreed pursuant to the
terms of that certain amended and restated credit agreement, dated as of
June 16, 2006 (as amended, modified and supplemented, the “Existing Credit
Agreement”), to provide the Borrower with $175 million in revolving credit
facilities;
     WHEREAS, the Borrower has requested certain modifications to the credit
facilities, including, among other things, the establishment of a term loan, an
increase in the overall commitments under the Existing Credit Agreement and
extension of the tenor therefor and consent to the Triumph Acquisition;
     WHEREAS, the Lenders have agreed to make the requested revolving credit and
term loan facility available to the Borrower on the terms and conditions
hereinafter set forth; and
     WHEREAS, this Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.
     NOW, THEREFORE, in consideration of these premises and the mutual covenants
and agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Credit Agreement, the following terms have the meanings
provided below:
     “Acquisition” means the purchase or acquisition by any Person of (a) more
than fifty percent (50%) of the Capital Stock with ordinary voting power of
another Person or (b) a line of business or division of, or all or any
substantial portion of the business, property or assets (other than Capital
Stock) of another Person, whether or not involving a merger or consolidation
with such Person.
     “Adequate Assurance” means,
     (a) with respect to L/C Obligations, such assurance as the L/C Issuers may
reasonably require, in their discretion, and
     (b) with respect to Swingline Loans, such assurance as the Swingline Lender
may reasonably require, in its discretion,

 



--------------------------------------------------------------------------------



 



in each case, that such Defaulting Lender or Impacted Lender will be capable of
funding its portion of Revolving Obligations and participation interests therein
and otherwise honoring its existing and future obligations hereunder and under
the other Credit Documents, including the posting of cash collateral or letters
of credit, in each case in form and substance and pursuant to arrangements
satisfactory to the L/C Issuers or the Swingline Lender, as appropriate, in
their reasonable discretion.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent for the Lenders under any of the Credit Documents, or any
successor administrative agent appointed in accordance with the terms hereof.
     “Administrative Agent’s Fee Letter” means that certain letter agreement
dated as of November 3, 2009 by and among the Borrower, BAS and Bank of America,
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an administrative questionnaire for
the Lenders in a form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that neither the Administrative Agent nor any Lender shall be deemed to be an
“Affiliate” of any Credit Party when acting in its capacity as a holder of
Obligations.
     “Aggregate Commitments” means the Aggregate Revolving Commitments and the
Term Loan Commitments of all the Lenders.
     “Aggregate Commitment Percentage” means, for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is the amount of such Lender’s respective Revolving Commitment and Term
Loan Commitment and the denominator of which is the Aggregate Commitments.
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Revolving Lenders.
     “Aggregate Revolving Committed Amount” has the meaning specified in Section
2.01(a).
     “Alternative Arrangements” has the meaning specified in Section 2.03(g).

2



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means (a) with respect to Revolving Loans, the
Letter of Credit Fee and the Commitment Fee, the following percentages per
annum, based on the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

                                      Applicable                 Percentage for
  Applicable             Eurodollar Rate   Percentage for     Pricing  
Consolidated Total Leverage   Loans and Letter   Base Rate   Commitment Level  
Ratio   of Credit Fee   Loans   Fee I  
Equal to or greater than 3.0:1.0
    4.00 %     3.00 %     0.50 % II  
Equal to or greater than 2.5:1.0 but less than 3.0:1.0
    3.75 %     2.75 %     0.50 % III  
Equal to or greater than 2.0:1.0 but less than 2.5:1.0
    3.50 %     2.50 %     0.50 % IV  
Equal to or greater than 1.5 but less than 2.0:1.0
    3.25 %     2.25 %     0.50 % V  
Less than 1.5:1.0
    3.00 %     2.00 %     0.375 %

and (b) with respect to the Term Loan B, (i) four percent (4.0%) per annum for
Eurodollar Rate Loans and (ii) three percent (3.0%) per annum for Base Rate
Loans.
Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Leverage Ratio shall become effective immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance therewith, then Pricing Level I shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the day immediately following delivery
thereof. The Applicable Percentage in effect from the Closing Date through the
date for delivery of the Compliance Certificate for the fiscal quarter ending
March 31, 2010 shall be determined based upon Pricing Level I. Determinations by
the Administrative Agent of the appropriate Pricing Level shall be conclusive
absent manifest error.
     The Applicable Percentage with respect to any Incremental Credit Facilities
will be provided in the documentation establishing such Incremental Credit
Facilities.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignee Group” means two (2) or more Eligible Assignees that are
Affiliates of one another or two (2) or more Approved Funds managed by the same
investment advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.
     “Attributable Principal Amount” means (a) in the case of capital leases,
the amount of capital lease obligations determined in accordance with GAAP
(excluding any such amounts resulting from a recharacterization of operating
leases on account of a change in GAAP after the Closing Date), (b) in the case
of Synthetic Leases, an amount determined by capitalization of the remaining
lease payments thereunder as if it were a capital lease determined in accordance
with GAAP (excluding any such amounts

3



--------------------------------------------------------------------------------



 



resulting from a recharacterization of operating leases on account of a change
in GAAP after the Closing Date), and (c) in the case of Securitization
Transactions, the outstanding principal amount of such financing, after taking
into account reserve amounts and making appropriate adjustments, determined by
the Administrative Agent in its reasonable judgment.
     “Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
     “Bank of America” means Bank of America, N.A., together with its
successors.
     “BAS” means Banc of America Securities LLC, together with its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%),
(b) the Prime Rate and (c) except during a Eurodollar Unavailability Period, the
Daily Floating Eurodollar Rate plus one percent (1.00%).
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “BBA LIBOR” means as specified in the definition of “Eurodollar Base Rate”
in this Section 1.01.
     “BNPPSC” means as BNP Paribas Securities Corp., together with its
successors.
     “Borrower” has the meaning specified in the recitals hereto, together with
its successors and permitted assigns.
     “Borrowing” means (a) a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and/or in the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other equity interest or equity participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve months from the
date of acquisition, (b) Dollar-denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500 million or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(each an “Approved Bank”), in each case

4



--------------------------------------------------------------------------------



 



with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500 million for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500 million and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.
     “Change in Law” means the occurrence, after the date of this Credit
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Change of Control” means the occurrence of any of the following events:
(i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, Voting Stock of the Borrower (or other securities convertible into such
Voting Stock) representing (A) so long as the Borrower maintains a shareholder
rights plan pursuant to which the acquisition by any Person of twenty percent
(20%) or more of the Borrower’s outstanding Capital Stock triggers provisions
which could act to significantly dilute the ownership interest of such Person (a
“Shareholder Rights Plan”), fifty and one-tenth percent (50.1%) or more of the
combined voting power of all Voting Stock of the Borrower and (B) at any time
the Borrower does not maintain a Shareholder Rights Plan, thirty-five percent
(35%) or more of the combined voting power of all Voting Stock of the Borrower
or (ii) during any period of up to twenty-four (24) consecutive months,
commencing after the Closing Date, individuals who at the beginning of such
twenty-four (24) month period were directors of the Borrower (together with any
new director whose election by the Borrower’s board of directors or whose
nomination for election by the Borrower’s shareholders was approved by a vote of
a majority of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors of the Borrower then in office. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the SEC under the Securities
Exchange Act.
     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means the collateral identified in, and at any time covered
by, the Collateral Documents.
     “Collateral Agent” means Bank of America in its capacity as collateral
agent for the Lenders under any of the Collateral Documents, or any successor
collateral agent.

5



--------------------------------------------------------------------------------



 



     “Collateral Documents” means the Security Agreement, the Pledge Agreement
and any other documents executed and delivered by a Credit Party in connection
with the attachment and perfection of security interests granted to secure the
Obligations.
     “Commitment Letter” means that certain letter agreement, dated as of
November 3, 2009, by and among the Borrower, BAS, Bank of America, Royal Bank,
BNP Paribas and BNPPSC, as amended, restated, supplemented or otherwise modified
from time to time.
     “Commitment Period” means the period from and including the Closing Date to
the earlier of (a)(i) in the case of Revolving Loans and Swingline Loans, the
Revolving Termination Date or (ii) in the case of the Letters of Credit, the L/C
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.
     “Commitments” means the Revolving Commitments and the Term Loan
Commitments.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(a).
     “Consolidated Adjusted EBITDAR” means, for any period for the Consolidated
Group, the sum of (i) Consolidated EBITDA, plus (ii) rent and operating lease
expense, minus (iii) Consolidated Capital Expenditures, minus (iv) cash income
taxes paid net of any refunds received, in each case determined on a
consolidated basis. Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.
     “Consolidated Capital Expenditures” means, for any period for the
Consolidated Group, without duplication, all expenditures (whether paid in cash
or other consideration) that are or should be included in additions to plant,
property and equipment in accordance with GAAP; provided, that Consolidated
Capital Expenditures shall not include, for purposes hereof, (a) expenditures in
connection with any Investments (including Permitted Acquisitions and Permitted
Joint Venture Investments) permitted hereunder, (b) expenditures of proceeds of
insurance settlements, condemnation awards and other settlements in respect of
lost, destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or property, (c) the purchase price of
assets that are purchased within thirty (30) days of the trade-in of existing
assets of a similar type and nature to the extent of the trade-in credit or
value, or (d) expenditures accounted for as “capital expenditures” under GAAP to
the extent paid for or reimbursed by a third party that is not a Credit Party or
an Affiliate of a Credit Party.
     “Consolidated EBITDA” means, for any period for the Consolidated Group, the
sum of (i) Consolidated Net Income, plus (ii) to the extent deducted in
determining Consolidated Net Income, (A) Consolidated Interest Expense,
(B) taxes, (C) depreciation and amortization, (D) non-recurring non-cash charges
or losses, and (E) non-cash charges in connection with the Accounting Standards
Codification (ASC) Topic 718 (Compensation — Stock Compensation) of the
Financial Accounting Standards Board, in each case on a consolidated basis
determined in accordance with GAAP, but with add-backs, in any event, for the
following: (1) losses from extraordinary, unusual or non-recurring events
(including hurricanes and other weather-related events, earthquakes, flooding,
acts of war, terrorism and sabotage) in an aggregate amount not to exceed $4
million during such period, (2) losses from the sale, exchange or disposition of
capital assets (including fixed assets and all inventory sold in connection
therewith or in connection with a sale of marketable securities), (3) deferred
rent (being the difference between straight-line rent under GAAP and cash rent),
(4) expenses and charges relating to minority interests in an aggregate amount
during such period not to exceed five percent (5%) of Consolidated EBITDA
(without giving effect to the add-back in this clause (4)), (5) cash
restructuring charges in an aggregate amount not to exceed $5 million for the
periods ending December 31, 2009 through December 31, 2010 and $2

6



--------------------------------------------------------------------------------



 



million for the periods ending thereafter, (6) all reasonable costs and expenses
relating to acquisitions and financing transactions (previously capitalized
under GAAP until January 1, 2009), (7) all start-up losses for the first year
relating to operations of newly-opened healthcare facilities in an aggregate
amount during such period not to exceed $5 million for the periods ending
December 31, 2009 through December 31, 2010 and $2 million for the periods
ending thereafter, (8) all cash expenses paid in connection with Dispositions
permitted hereunder; provided that Consolidated EBITDA will be calculated on a
Pro Forma Basis giving effect to the Triumph Acquisition and other Acquisitions
and Dispositions permitted hereunder with pro forma adjustments as of the
Closing Date (w) to exclude any Consolidated EBITDA, whether positive or
negative, associated with the acquisition of the Dallas LTACH acquired in
June 2009 on a Pro Forma Basis as of the Closing Date and for any relevant
future calculation periods, (x) to include an add-back relating to the St. Agnes
acquisition in an amount not to exceed $3 million in the aggregate during such
period, (y) to include an add-back relating to the Our Lady of Peace expansion
and relocation in an amount not to exceed $800,000 in the aggregate during such
period, and (z) to include an add-back relating to the Lima expansion in an
amount not to exceed $900,000 during such period (it being understood and agreed
that the foregoing adjustments will be included until the end of the period of
four complete fiscal quarters following the later of (a) the Closing Date and
(b) such event giving rise to such pro forma calculation). Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.
     “Consolidated Excess Cash Flow” means, for any period for the Consolidated
Group, the sum of (a) Consolidated EBITDA (but without giving effect to the
adjustments and add-backs provided in the definition thereof and without giving
effect to Acquisitions, Dispositions and other similar adjustments on a Pro
Forma Basis), minus (b) the sum of (i) the portion of Consolidated Interest
Expense paid in cash, (ii) cash taxes paid, (iii) scheduled principal payments
made on Consolidated Total Funded Debt (including for purposes hereof, mandatory
commitment reductions, sinking fund payments, payments in respect of the
principal components under capital leases and the like relating thereto),
(iv) Consolidated Capital Expenditures, (v) optional prepayments of Consolidated
Total Funded Debt (other than Loans owing under this Credit Agreement), and
(vi) sums expended for Permitted Acquisitions and Permitted Joint Venture
Investments, plus (c) Consolidated Net Changes in Working Capital (which may be
a negative amount), in each case on a consolidated basis determined in
accordance with GAAP. “Consolidated Excess Cash Flow” will be calculated on an
“actual” rather than a Pro Forma Basis. Except as otherwise expressly provided,
the applicable period shall be for the four consecutive fiscal quarters ending
on the last day of each fiscal year.
     “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDAR to
(b) Consolidated Fixed Charges.
     “Consolidated Fixed Charges” means, for any period for the Consolidated
Group, the sum of (a) the cash portion of Consolidated Interest Expense for the
period of four consecutive fiscal quarters ending as of the date of
determination, plus (b) current maturities of Consolidated Total Funded Debt
(but excluding, for purposes hereof, the Revolving Obligations, the aggregate
principal amount of the Term Loan B due on the Term Loan B Maturity Date and the
aggregate principal amount of any other term loan established hereunder due on
the maturity date therefor) for the period of four consecutive fiscal quarters
beginning the date after the date of determination, plus (c) rent and operating
lease expense for the period of four consecutive fiscal quarters ending as of
the date of determination, plus (d) all Restricted Payments made in cash for the
period of four consecutive fiscal quarters ending as of the date of
determination.
     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.

7



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense, on a consolidated basis determined in accordance
with GAAP, but including, in any event, the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions; provided that, solely for purposes
of calculating Consolidated Fixed Charges, Consolidated Interest Expense shall
exclude (a) any fees (including underwriting fees and expenses) paid in
connection with the Triumph Acquisition, any Investment permitted under
Section 8.02 (including any Permitted Acquisition and any Permitted Joint
Venture Investment) or in connection with any amendment or waiver of any debt or
equity issuance (including the Credit Documents) and whether or not consummated,
(b) any upfront fees and expenses in connection with any Swap Contracts and fees
in respect of the issuance of Letters of Credit and others letters of credit not
prohibited under this Agreement, and (c) any administration fees payable to the
Administrative Agent in connection with the Credit Documents. Except as
expressly provided otherwise, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Net Changes in Working Capital” means, for any period for the
Consolidated Group, an amount (positive or negative) equal to the sum of (a) the
net amount of decreases (or minus the amount of increases) in accounts
receivable, inventory, prepaid expenses and other current assets, and (b) the
amount of increases (or minus the amount of decreases) in accounts payable,
accrued salaries and wages and other current liabilities (including accrued
interest expense), in each case on a consolidated basis determined in accordance
with GAAP.
     “Consolidated Net Income” means, for any period for the Consolidated Group,
net income (or loss) determined on a consolidated basis in accordance with GAAP,
but excluding for purposes of determining the Consolidated Senior Leverage
Ratio, the Consolidated Total Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio, any extraordinary gains or losses and related tax effects
thereon. Except as otherwise expressly provided, the applicable period shall be
the four consecutive fiscal quarters ending as of the date of determination.
     “Consolidated Senior Funded Debt” means, as of any date of determination,
the sum of Consolidated Total Funded Debt minus Consolidated Subordinated Debt.
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Funded Debt on such day to
(b) Consolidated EBITDA.
     “Consolidated Subordinated Debt” means, as of any date of determination,
Subordinated Debt of the Consolidated Group determined on a consolidated basis
in accordance with GAAP.
     “Consolidated Total Funded Debt” means Funded Debt of the Consolidated
Group determined on a consolidated basis.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Funded Debt on such day to (b) Consolidated
EBITDA.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote thirty percent (30%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

8



--------------------------------------------------------------------------------



 



     “Credit Agreement” means this Amended and Restated Credit Agreement, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
     “Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letters, the Issuer Documents, the Guarantor Joinder
Agreements, the Lender Joinder Agreements and the documents establishing the
Incremental Credit Facilities, if any.
     “Credit Extension” means each of the following: (a) a Borrowing, and (b) an
L/C Credit Extension.
     “Credit Parties” means, collectively, the Borrower and the Guarantors.
     “Credit Party Materials” has the meaning specified in Section 7.02.
     “Daily Floating Eurodollar Rate” means, for any day, a fluctuating rate per
annum equal to the BBA LIBOR at approximately 11:00 a.m., London time, on such
day for Dollar deposits with a term equivalent to one (1) month. If such rate is
not available at such time for any reason, then the Daily Floating Eurodollar
Rate shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars in same day funds in the approximate
amount of the Base Rate Loan being made and with a term equivalent to one
(1) month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at approximately
11:00 a.m. (London time) on such day. Notwithstanding the foregoing, the Daily
Floating Eurodollar Rate on any day that is not a Business Day with respect to
Eurodollar Rate Loans shall be the Daily Floating Eurodollar Rate determined on
the immediately preceding Business Day for Eurodollar Loans.
     “Debt Rating” means, as of any date of determination, the rating as
determined by either Moody’s or S&P of the Borrower’s corporate family rating or
issuer rating, as applicable.
     “Debt Transaction” means, with respect to any member of the Consolidated
Group, any sale, issuance, placement of Funded Debt, whether or not evidenced by
a promissory note or other written evidence of Indebtedness, except for Funded
Debt permitted under clauses (a) through (h) and (j) through (o) of
Section 8.03.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event, act or condition that, with notice, the passage
of time, or both, would constitute an Event of Default.
     “Default Rate” means an interest rate equal to (a) with respect to
Obligations other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees,
the Base Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.

9



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means, as of any date of determination, any Lender that
(a) has failed to fund any portion of the Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder within one (1) Business Day after the date required to be funded by it
hereunder and has not cured such failure prior to the date of determination,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one
(1) Business Day after the date when due, unless the subject of a good faith
dispute, and has not cured such failure prior to the date of determination,
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, or (d) with respect to which the Federal Deposit
Insurance Corporation has been appointed receiver or conservator by a federal or
state chartering authority or otherwise pursuant to the Federal Deposit
Insurance Act (12 U.S.C. § 11(c)), unless in respect of this clause (d), such
Lender provides Adequate Assurance to the L/C Issuers and the Swingline Lender,
as appropriate, in which case, such Lender shall not be deemed a Defaulting
Lender solely for purposes of this clause (d).
     “Defaulting Lender Account” has the meaning specified in Section 2.14.
     “Disqualified Institutions” means, unless otherwise consented to by the
Borrower in writing, those Persons identified to the Administrative Agent in
writing pursuant to the Commitment Letter.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding, for purposes hereof,
(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business; (b) Dispositions of
inventory in the ordinary course of business; and (c) Dispositions of equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property.
     “Dollar” or “$” means the lawful currency of the United States.
     “Domestic Credit Party” means any Credit Party that is organized under the
laws of any State of the United States or the District of Columbia.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any State of the United States or the District of Columbia.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)), excluding,
for the avoidance of doubt, any Disqualified Institutions.
     “Environmental Laws” means any and all applicable federal, state and local
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the

10



--------------------------------------------------------------------------------



 



release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
     “Equity Transaction” means, with respect to the Borrower, any issuance or
sale of shares of its Capital Stock, other than an issuance (a) in connection
with a conversion of debt securities to equity, (b) in connection with the
exercise by a present or former employee, officer or director (or such persons,
heirs, estate or assigns) under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, or (c) in connection with
any Acquisition permitted hereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Base Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) (“BBA LIBOR”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank Eurodollar market at
their request at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, (a) with respect to Revolving Loans, the rate per annum
determined by the Administrative Agent pursuant to the following formula:

     
 
  Eurodollar Base Rate
 
   
Eurodollar Rate =
  1.00 — Eurodollar Reserve Percentage

11



--------------------------------------------------------------------------------



 



(b) with respect to the Term Loan B, the greater of (i) the rate per annum
determined by the Administrative Agent pursuant to the formula set forth in
clause (a) and (ii) two percent (2%) per annum and (c) with respect to any other
Term Loan, the amount specified in the relevant documentation for such Term Loan
(or, if not specified, the same as for the Term Loan B).
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
(5) decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.02 or 3.03 shall
remain in force and effect.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excluded Property” means (a) any personal Property (including motor
vehicles) in respect of which perfection of a Lien is not either (i) governed by
the UCC or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (b) any leasehold interests, (c) any Property that is subject
to a Lien existing on the date hereof and listed on Schedule 8.01 or a Lien
securing capital lease obligations, obligations under Synthetic Leases or
purchase money obligations permitted under this Credit Agreement, in either
case, pursuant to documents that prohibit (or give rise to a right of
termination or other remedies upon) the grant of any other Liens in such
property, provided in any such case the prohibition is not rendered ineffective
by the UCC (including the provisions of Section 9-407 and 9-408) or other
applicable Law, and (d) any permit, lease, license, contract or instrument now
or hereafter in effect of a Credit Party if the grant of a security interest in
such permit, lease, license, contract or instrument in a manner contemplated by
this Credit Agreement, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise materially and adversely
alter such Credit Party’s rights, titles and interests thereunder (including
upon the giving of notice or the lapse of time or both), provided in any such
case the prohibition is not rendered ineffective by the UCC (including the
provisions of Section 9-407 and 9-408) or other applicable Law.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes, including the Texas Margin tax and
other similar taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located or with which it has a present or former connection other than
a connection resulting at least in part from any activity related to this Credit
Agreement or any other Credit Document, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction (or any
political subdivision) in which the Borrower is located, (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or (ii)

12



--------------------------------------------------------------------------------



 



is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (iii).
     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means the Administrative Agent’s Fee Letter and the
Underwriting Fee Letter.
     “First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money,
whether current or long-term (including the Loans hereunder), and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money indebtedness (including indebtedness
and obligations in respect of conditional sales and title retention
arrangements, except for customary conditional sales and title retention
arrangements with suppliers that are entered into in the ordinary course of
business) and all indebtedness and obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable
incurred in the ordinary course of business and payable on customary trade
terms); (c) all non-contingent obligations under bankers’ acceptances and
similar instruments; (d) the Attributable Principal Amount of capital leases and
Synthetic Leases; (e) the Attributable Principal Amount of Securitization
Transactions; (f) all preferred stock and comparable equity interests providing
for mandatory redemption, sinking fund

13



--------------------------------------------------------------------------------



 



or other like payments on or prior to the 120th day after the date of the Term
Loan B Maturity Date, except for any requirement that such stock be redeemed in
connection with (i) a change of control or (ii) a sale of all or substantially
all of the assets of such Person; (g) Support Obligations of Funded Debt of
another Person; (h) Funded Debt of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and,
as such, has personal liability for such obligations, but only to the extent
there is recourse to such Person for payment thereof; (i) Funded Debt of another
Person secured by a Lien on any Property of such Person, whether or not such
Funded Debt has been assumed; provided that for purposes hereof, the amount of
such Funded Debt shall be limited to the amount of such Funded Debt as to which
there is recourse to such Person or the fair market value of the property which
is subject to the Lien, if less; and (j) the amount of payment obligations
(including earn-out payments and the like) incurred in connection with Permitted
Acquisitions or Acquisitions consummated prior to the Closing Date when such
obligations have become sufficiently certain and quantifiable as to be
recognized as a liability under GAAP; provided that “Funded Debt” will not
include (A) contingent obligations under letters of credit and (B) capital lease
or similar obligations resulting from a recharacterization of operating leases
on account of a change in GAAP after the Closing Date.
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), and (ii) based on amounts drawn but not yet
reimbursed in the case of the obligations under clause (c).
     “GAAP” means generally accepted accounting principles in effect in the
United States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.
     “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guaranteed Obligations” has the meaning specified in Section 4.01(a).
     “Guarantors” means (a) each Person identified on the signature pages hereto
as a “Guarantor”, (b) each other Person that becomes a Guarantor pursuant to the
terms hereof and (c) with respect to the Obligations consisting of obligations
of Subsidiaries under Swap Contracts and Treasury Management Agreements, the
Borrower, in each case together with their successors and permitted assigns.
     “Guarantor Joinder Agreement” means a joinder agreement substantially in
the form of Exhibit 7.12 executed and delivered in accordance with the
provisions of Section 7.12.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 2.03(c)(i).

14



--------------------------------------------------------------------------------



 



     “Impacted Lender” means any Lender as to which (a) any L/C Issuer has a
good faith belief that the Lender has defaulted in fulfilling its obligations
under two or more other syndicated credit facilities, (b) such Lender or an
entity that controls such Lender has been deemed insolvent or become subject to
a bankruptcy or other similar proceeding, or (c) with respect to which the
Federal Deposit Insurance Corporation has been appointed receiver or conservator
by a federal or state chartering authority or otherwise pursuant to the Federal
Deposit Insurance Act (12 U.S.C. § 11(c)).
     “Incremental Credit Facilities” has the meaning specified in
Section 2.01(e).
     “Incremental Revolving Loan Facility” has the meaning as specified in
Section 2.01(e).
     “Incremental Term Loan B Facility” has the meaning specified in Section
2.01(e).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all Funded Debt;
     (b) all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements);
     (c) net obligations under any Swap Contract;
     (d) Support Obligations in respect of Indebtedness of another Person; and
     (e) Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c).
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Interest Payment Date” means, (a) as to any Base Rate Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December, the Revolving Termination Date and the Term Loan B Maturity Date and,
in the case of any Swingline Loan, any other dates as may be mutually agreed
upon by the Borrower and the Swingline Lender, and (b) as to any Eurodollar Rate
Loan, the last Business Day of each Interest Period for such Loan, the date of
repayment of principal of such Loan, the Revolving Termination Date and the Term
Loan B Maturity Date, and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one (1), two (2),
three (3) or six (6) months, or, if requested by the Borrower and

15



--------------------------------------------------------------------------------



 



available to all of the Lenders providing such Eurodollar Rate Loan, nine
(9) months or twelve (12) months thereafter, as selected by the Borrower in its
Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
     (c) no Interest Period with respect to any Revolving Loan shall extend
beyond the Revolving Termination Date; and
     (d) no Interest Period with respect to any Term Loan shall extend beyond
any principal amortization payment date, except to the extent that the portion
of such Loan comprised of Eurodollar Rate Loans that is expiring prior to or on
the applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of (a) the purchase or other acquisition of Capital
Stock of another Person, (b) a loan, advance or capital contribution to,
guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor undertakes any Support Obligation with respect to
Indebtedness of such other Person, or (c) an Acquisition of another Person. For
purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment plus the cost of all capital additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original principal amount of any such Investment).
     “Involuntary Disposition” means the receipt by any member of the
Consolidated Group of any cash insurance proceeds or condemnation awards payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of its Property, other than proceeds of business
interruption insurance.
     “IP Rights” has the meaning specified in Section 6.20.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
     “Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and an L/C
Issuer (or in favor of the L/C Issuer) relating to such Letter of Credit.

16



--------------------------------------------------------------------------------



 



     “Joint Lead Arrangers” means, BAS, RBC Capital Markets and BNPPSC, in their
capacities as joint lead arrangers and joint book managers.
     “Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
     “L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing.
     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.
     “L/C Borrowing” means any extension of credit resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Expiration Date” means the day that is five (5) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
     “L/C Issuer” means (a) as to Existing Letters of Credit, any Revolving
Lender identified as an issuer on Schedule 2.03, and (b) as to Letters of Credit
issued hereunder, (i) Bank of America, (ii) Royal Bank and/or (iii) BNP Paribas,
in each case in its capacity as issuer of Letters of Credit hereunder, together
with their respective successors in such capacity.
     “L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
     “L/C Sublimit” has the meaning specified in Section 2.01(b).
     “Lead Banks” means Bank of America, Royal Bank and BNP Paribas.
     “Lender” means each of the Persons identified as a “Lender” on the
signature pages hereto (and, as appropriate, includes the Swingline Lender) and
each Person who joins as a Lender pursuant to the terms hereof, together with
their respective successors and assigns.
     “Lender Joinder Agreement” means a joinder agreement, substantially in the
form of Exhibit 2.01, executed and delivered in accordance with the provisions
of Section 2.01(e).

17



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
     “Letter of Credit” means each Existing Letter of Credit and each standby
letter of credit issued hereunder.
     “Letter of Credit Fee” has the meaning specified in Section 2.09(b)(i).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).
     “Loan” means any Revolving Loan or Swingline Loan or Term Loan, and the
Base Rate Loans and Eurodollar Rate Loans comprising such Loans.
     “Loan Notice” means a notice of (a) a Borrowing of Loans (including
Swingline Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.
     “Loan Obligations” means the Revolving Obligations and the Term Loans.
     “Material Adverse Effect” means a material adverse effect on (i) the
condition (financial or otherwise), operations, business, assets or liabilities
of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Borrower and the Guarantors to perform their payment obligations, taken as a
whole, under this Credit Agreement and the other Credit Documents or (iii) the
material rights and remedies of the Administrative Agent and the Lenders under
this Credit Agreement and the other Credit Documents.
     “Material Domestic Subsidiary” means a Domestic Subsidiary of the Borrower
that is a Wholly-Owned Subsidiary and has total assets of $1 million or more or
whose contribution to Consolidated EBITDA is $3 million or more.
     “Maximum Rate” has the meaning specified in Section 11.09.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees and expenses, sales commissions
and underwriting discounts) and (b) estimated taxes paid or payable (including
sales, use or other transactional taxes and any net marginal increase in income
taxes) as a result thereof, and (c) the amount to retire any Indebtedness
secured by a Permitted Lien on the related property, and (d) amounts which are
required to be reserved for on the balance sheet or otherwise required to be
placed in escrow unless and until such amounts are no longer required to be
subject to a reserve or are released to the Borrower or one

18



--------------------------------------------------------------------------------



 



or more of its Subsidiaries. For purposes hereof, “Net Cash Proceeds” includes
any cash or Cash Equivalents received upon the disposition of any non-cash
consideration received by any member of the Consolidated Group in any
Disposition, Debt Transaction, Equity Transaction or Securitization Transaction.
     “Non-Consenting Lender” has the meaning specified in Section 11.13.
     “Non-Extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).
     “Notes” means the Revolving Notes, the Swingline Note and the Term Loan
Notes.
     “Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any
Secured Swap Contract between any Credit Party and any Secured Swap Provider to
the extent permitted hereunder and (c) all obligations under any Treasury
Management Agreement between any Credit Party and any Lender or Affiliate of a
Lender.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.
     “Outstanding Amount” means (a) with respect to Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Revolving
Loans and Swingline Loans, as the case may be, occurring on such date; (b) with
respect to any L/C Obligations on any date, the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts; and (c) with respect to the Term Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any prepayments or repayments of the Term Loan on such date.
     “Participant” has the meaning specified in Section 11.06(d).
     “Patriot Act” has the meaning specified in Section 11.18.

19



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” means (a) the Triumph Acquisition, and (b) any
Acquisition that satisfies the following conditions:
     (i) if the Acquisition is of an entity, the business of the entity which is
the subject of the Acquisition shall be in compliance with the provisions of
Section 8.08 hereof, and if the Acquisition is of Property, then the Property
which is the subject of the Acquisition shall be used in, or useful to, business
as described in Section 8.08;
     (ii) the business or Property which is the subject of the Acquisition shall
be located in the United States or Puerto Rico;
     (iii) if the Acquisition involves an interest in a partnership and a
requirement that a member of the Consolidated Group be a general partner, then
the general partner shall be a special purpose Subsidiary of the Borrower;
     (iv) the Acquisition is permitted under Section 8.02(h);
     (v) in the case of an Acquisition of the Capital Stock of a Person, (i) the
board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition and (ii) the entity that is the subject of
the Acquisition will be a Wholly-Owned Subsidiary of the Borrower after giving
effect thereto; and
     (vi) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis.
     “Permitted Joint Venture Investment” means an Investment in (a) a joint
venture, (b) a Domestic Subsidiary that is not a Wholly-Owned Subsidiary, and
(c) loans to any non-affiliated third parties with whom any member of the
Consolidated Group has a contract to provide services; provided that:
     (i) the business of the party in whom the Investment is made shall be in
compliance with the provisions of Section 8.08 hereof;
     (ii) the business and the property of the party in whom the Investment is
made shall be located in the United States or Puerto Rico; and
     (iii) the Investment is permitted under Section 8.02(h); and
     (iv) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis.
     “Permitted Liens” means Liens permitted pursuant to Section 8.01.

20



--------------------------------------------------------------------------------



 



     “Permitted Refinancing Indebtedness” means any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus the principal amount of unfunded commitments
relating thereto, unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), except to the extent that the amount
of such Refinanced Indebtedness could otherwise be increased in accordance with
Section 8.03, (b) if the aggregate outstanding principal amount of the
Indebtedness being Refinanced exceeds $10 million, the average life to maturity
of such Permitted Refinancing Indebtedness is greater than or equal to that of
the Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms no less favorable in any material
respect to the Lenders (as determined by the Administrative Agent in its
reasonable discretion) as those contained in the documentation governing the
Indebtedness being Refinanced, and (d) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Collateral or otherwise), such Permitted Refinancing Indebtedness may be secured
by such collateral on terms no less favorable to the Lenders in any material
respect than those contained in the documentation governing the Indebtedness
being Refinanced (except to the extent such security is otherwise permitted by
Section 8.01).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412, Section 430 or Section 431 of the Code or
Title IV of ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 7.02.
     “Pledge Agreement” means the amended and restated pledge agreement dated as
of the Closing Date given by the Credit Parties, as pledgors, to the Collateral
Agent to secure the Obligations, and any other pledge agreements that may be
given by any Person pursuant to the terms hereof, in each case as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.
     “Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Pro Forma Basis” means, for purposes of calculating the financial
covenants in Section 8.14 (including for purposes of determining the Applicable
Percentage or any other transaction or event under this Credit Agreement, the
permissibility or status of which is determined by reference to the Consolidated
Fixed Charge Coverage Ratio, the Consolidated Senior Leverage Ratio or the
Consolidated Total Leverage Ratio), that any transaction or event (including any
Disposition, Involuntary Disposition, Acquisition, Equity Transaction, Debt
Transaction or other incurrence of Indebtedness or Investment in a Permitted
Acquisition or a Permitted Joint Venture Investment) shall be deemed to have
occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction or event

21



--------------------------------------------------------------------------------



 



for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b); provided that (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the Property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement items attributable to
the Person or Property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or Property acquired) in connection with such transaction
and any Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
     “Property” means an interest of any kind in any property or asset, whether
real, personal or mixed, and whether tangible or intangible.
     “Public Lender” has the meaning specified in Section 7.02.
     “Refinance” has the meaning assigned to that term in the definition of
Permitted Refinancing Indebtedness.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) days’ notice period has been
waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing of
Loans (including Swingline Loans), a Loan Notice and (b) with respect to an L/C
Credit Extension, a L/C Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than fifty percent (50%) of the Aggregate Commitments or, if the
Commitments shall have expired or been terminated, Lenders holding in the
aggregate more than fifty percent (50%) of the Loan Obligations (including, in
each case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
Commitments of, and the portion of the Loan Obligations held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or, if the Revolving Commitments shall have expired or
been terminated, Revolving Lenders holding more than fifty percent (50%) of the
aggregate principal amount of Revolving Obligations; provided that the Revolving
Commitment of, and the portion of Revolving Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

22



--------------------------------------------------------------------------------



 



     “Required Term Loan B Lenders” means, as of any date of determination, Term
Loan B Lenders holding more than fifty percent (50%) of the aggregate principal
amount of Term Loan B Commitments; provided that the Term Loan B Commitments
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Loan B Lenders.
     “Responsible Officer” means, for purposes of certifying or confirming
matters relating to Organization Documents, incumbency and like matters, the
secretary or assistant secretary, and for other purposes, the chief executive
officer, president, chief financial officer, controller or treasurer of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
     “Restricted Payment” means (i) all dividends or other distributions
(whether in cash, securities or other property) with respect to any Capital
Stock of any member of the Consolidated Group, (ii) all payments (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Capital Stock or of any option, warrant
or other right to acquire any such Capital Stock, and (iii) all prepayments,
redemptions, defeasances, repurchases or other payments of principal prior to
the stated maturity on any Subordinated Debt.
     “Revolving Commitment” means, for each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans (and, without duplication, to
share in Revolving Obligations) hereunder.
     “Revolving Commitment Percentage” means, for each Revolving Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s Revolving Committed Amount and the
denominator of which is Aggregate Revolving Committed Amount. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01.
     “Revolving Committed Amount” means, for each Revolving Lender, the amount
of such Revolving Lender’s Revolving Commitment. The initial Revolving Committed
Amounts are set out in Schedule 2.01.
     “Revolving Lenders” means those Lenders with Revolving Commitments,
together with their successors and permitted assigns. The initial Revolving
Lenders are identified on the signature pages hereto and are set out in
Schedule 2.01.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revolving Notes” means the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, amended and restated, modified,
supplemented, extended, renewed or replaced. A form of Revolving Note is
attached as Exhibit 2.13-1.
     “Revolving Obligations” means the Revolving Loans, the L/C Obligations and
the Swingline Loans.
     “Revolving Termination Date” means November 24, 2014.

23



--------------------------------------------------------------------------------



 



     “Royal Bank” means Royal Bank of Canada, together with its successors.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease (as a capital lease
but not as an operating lease) such property.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Swap Contract” means any Swap Contract between a Credit Party and
a Secured Swap Provider.
     “Secured Swap Provider” means (a) a Lender or an Affiliate of a Lender (or
a Person who was a Lender or an Affiliate of a Lender at the time of execution
and delivery of a Swap Contract) who has entered into a Swap Contract with any
Credit Party, or (b) a Person with whom any Credit Party has entered into a Swap
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
     “Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
     “Security Agreement” means the amended and restated security agreement
dated as of the Closing Date given by the Credit Parties, as grantors, to the
Collateral Agent to secure the Obligations, and any other security agreements
that may be given by any Person pursuant to the terms hereof, in each case as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
     “Subordinated Debt” means any Indebtedness of a member of the Consolidated
Group that (a) by its terms is expressly subordinated in right of payment to the
prior payment of the Loan Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent, and (b) is evidenced by documentation
reasonably acceptable to the Administrative Agent; it being understood that no
more than $15 million of all such Subordinated Debt shall amortize or be
mandatorily payable prior to the Term Loan B Maturity Date and provided that any
such amortization or mandatory payment will be subject to the condition that, in
any such case, no Default or Event of Default shall exist hereunder immediately
before or immediately after giving effect thereto on a Pro Forma Basis.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned. Unless otherwise provided, “Subsidiary”
shall refer to a Subsidiary of the Borrower.

24



--------------------------------------------------------------------------------



 



     “Support Obligations” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.01(c).
     “Swingline Lender” means Bank of America in its capacity as such, together
with any successor in such capacity.
     “Swingline Loan” has the meaning specified in Section 2.01(c).
     “Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, amended and restated, modified, supplemented,
extended, renewed or replaced. A form of Swingline Note is attached as
Exhibit 2.13-2.

25



--------------------------------------------------------------------------------



 



     “Swingline Sublimit” has the meaning specified in Section 2.01(c).
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loans” means the Term Loan B and any term loan established under the
Incremental Credit Facilities.
     “Term Loan B” has the meaning specified in Section 2.01(d).
     “Term Loan B Commitment” means, for each Term Loan B Lender, the commitment
of such Term Loan B Lender to make a portion of the Term Loan B hereunder;
provided that, at any time after funding of the Term Loan B, determinations of
“Required Lenders” and “Required Term Loan B Lenders” shall be based on the
Outstanding Amount of the Term Loan B.
     “Term Loan B Commitment Percentage” means, for each Term Loan B Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan B, such Term Loan B
Lender’s Term Loan B Committed Amount, and after funding of the Term Loan B, is
the principal amount of such Lender’s Term Loan B, and the denominator of which
is, prior to funding of the Term Loan B, the aggregate principal amount of the
Term Loan B Commitments, and after funding of the Term Loan B, the Outstanding
Amount of the Term Loan B. The initial Term Loan B Commitment Percentages are
set out in Schedule 2.01.
     “Term Loan B Committed Amount” means, for each Term Loan B Lender, the
amount of such Term Loan B Lender’s Term Loan B Commitment. The initial Term
Loan B Committed Amounts are set out in Schedule 2.01.
     “Term Loan B Lender” means those Lenders with Term Loan B Commitments,
together with their successors and permitted assigns. The initial Term Loan B
Lenders are identified on the signature pages hereto and are set out in
Schedule 2.01.
     “Term Loan B Maturity Date” means November 24, 2015.
     “Term Loan B Note” means the promissory notes, if any, given to evidence
the Term Loan B, as amended, restated, amended and restated, modified,
supplemented, extended, renewed or replaced. A form of Term Loan B Note is
attached as Exhibit 2.13-3.
     “Term Loan Commitment Percentages” means the Term Loan B Commitment
Percentage and the commitment percentages for any term loan established under
the Incremental Credit Facilities.
     “Term Loan Commitments” means (i) the Term Loan B Commitment and (ii) any
term loan commitments established under the Incremental Credit Facilities,
provided that in any such case, at any time after funding of the respective term
loan, determinations of “Required Lenders” and required lenders for the
particular tranche of term loan thereby established shall be based on the
Outstanding Amount of the Term Loans.

26



--------------------------------------------------------------------------------



 



     “Term Loan Lenders” means the Term Loan B Lenders and the lenders for any
term loan established under the Incremental Credit Facilities.
     “Term Loan Notes” means the Term Loan B Note and any other promissory notes
given to evidence Term Loans hereunder.
     “Termination Date” has the meaning specified in Section 10.10.
     “Transactions” means the transactions contemplated by the Credit Documents,
the Triumph Merger Agreement and the Ancillary Agreements referred to in the
Triumph Merger Agreement.
     “Transaction Documents” means all documents executed and delivered in
connection with the Transactions.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.
     “Triumph Acquisition” means the acquisition of all of the outstanding
capital stock of Triumph Healthcare pursuant to the Triumph Merger Agreement,
whereby RehabCare Merger Sub Corporation, a newly-formed Delaware corporation
controlled directly or indirectly by the Borrower, will merge with and into
Triumph Healthcare.
     “Triumph Healthcare” means Triumph HealthCare Holdings, Inc., a Delaware
corporation.
     “Triumph Material Adverse Effect” means a material adverse effect (i) on
the business, assets, condition (financial or otherwise), or results of
operations of Triumph Healthcare and its Subsidiaries (solely for purposes of
this definition, as defined in the Triumph Merger Agreement), taken as a whole,
or (ii) on the ability of Triumph Healthcare or any Subsidiary to perform on a
timely basis any material obligation under the Triumph Merger Agreement or to
consummate the transactions contemplated thereby; provided, however, that, with
respect to Triumph Healthcare, none of the following constitute, or will be
considered in determining whether there has occurred, a Material Adverse Effect:
(A) changes that are the result of factors generally affecting the industries or
markets in which Triumph Healthcare or any of its Subsidiaries operate (other
than those that have had a materially disproportionate adverse effect relative
to other industry participants on Triumph Healthcare and its Subsidiaries taken
as a whole); (B) any adverse change, effect or circumstance arising out of or
resulting from actions contemplated by the parties in connection with the
Triumph Merger Agreement or the pendency or announcement of the transactions
contemplated by the Triumph Merger Agreement, including actions of competitors
or any delays or cancellations for services or losses of employees, physicians,
customers or referral sources; (C) changes in laws, rules or regulations or GAAP
(solely for purposes of this definition, as defined in the Triumph Merger
Agreement) or the interpretation thereof; (D) any action taken at the written
request of Parent or Merger Sub (solely for purposes of this definition, as each
such term is defined in the Triumph Merger Agreement); (E) any legal or
investment banking fees or expenses, or severance, bonus, benefit or other
change in control payments under specified executive benefits or employment
agreement of Triumph Healthcare, incurred or made in connection with the
transactions contemplated by the Triumph Merger Agreement; (F) any failure of
Triumph Healthcare to meet any projection or forecast prior to the Closing
(solely for purposes of this definition, as defined in the Triumph Merger
Agreement) (it being understood that any cause of any such failure may be deemed
to constitute, in and of itself, a Material

27



--------------------------------------------------------------------------------



 



Adverse Effect and may be taken into consideration when determining whether a
Material Adverse Effect has occurred) and (G) changes that are the result of
economic factors affecting the national, regional or world economy or acts of
war or terrorism (other than those that have had a materially disproportionate
adverse effect relative to other industry participants on Triumph Healthcare and
its Subsidiaries taken as a whole).
     “Triumph Merger Agreement” means that certain Agreement and Plan of Merger,
made and entered into as of November 3, 2009, by and among the Borrower,
RehabCare Group East, Inc., a Delaware corporation, RehabCare Hospital Holdings,
LLC, a Delaware limited liability company, RehabCare Merger Sub Corporation, a
Delaware corporation, Triumph Healthcare, and TA Associates, Inc., a Delaware
corporation in its capacity as the securityholder representative, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
     “Type” means, with respect to any Revolving Loan, Swingline Loan or Term
Loan, its character as a Base Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code in effect in any applicable
jurisdiction from time to time.
     “Underwriting Fee Letter” means that certain letter agreement, dated
November 3, 2009, among the Borrower, Bank of America, BAS, Royal Bank, BNP
Paribas and BNPPSC, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
     “United States” or “U.S.” means the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly-Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.
     1.02 Interpretive Provisions.
     With reference to this Credit Agreement and each other Credit Document,
unless otherwise specified herein or in such other Credit Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments,

28



--------------------------------------------------------------------------------



 



restatements, amendments and restatements, supplements or modifications set
forth herein or in any other Credit Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (c) Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
     1.03 Accounting Terms and Provisions.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein.
     (b) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants (for any purpose) shall be made
on a Pro Forma Basis.
     (c) The Borrower will provide a written summary of material changes in GAAP
or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 7.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 7.01(a) or (b) as to which no such
objection has been made.
     (d) It is understood and agreed that any recharacterized operating leases
on account of a change in GAAP after the Closing Date shall not be deemed to
constitute capital leases for any purposes under this Credit Agreement (other
than the preparation of the financial statements required by Section 7.01).
     1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Credit Agreement

29



--------------------------------------------------------------------------------



 



shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
     1.05 Times of Day.
     Unless otherwise provided, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
     1.06 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
     1.07 Business Days.
     When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due on a day that is not a Business Day or
delivery of any notice, document, certificate or other writing is stated to be
required on a day that is not a Business Day, the date of such payment,
performance or delivery shall extend to the immediately succeeding Business Day
(other than as described in the definition of Interest Period).
ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Commitments.
     Subject to the terms and conditions set forth herein:
     (a) Revolving Loans. During the Commitment Period, each Revolving Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) in
Dollars to the Borrower on any Business Day; provided that after giving effect
to any such Revolving Loan, (i) with regard to the Revolving Lenders
collectively, the Outstanding Amount of Revolving Obligations shall not exceed
ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
Revolving Committed Amount”), and (ii) with regard to each Revolving Lender
individually, such Revolving Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans, Eurodollar Rate Loans or
a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.
     (b) Letters of Credit. During the Commitment Period, (i) each L/C Issuer,
in reliance upon the commitments of the Revolving Lenders set forth herein and
subject to payment of a fronting fee as provided in Section 2.09(b)(ii), agrees
(A) to issue Letters of Credit for the account of the Borrower or any member of
the Consolidated Group on any Business Day, (B) to amend or extend Letters of
Credit

30



--------------------------------------------------------------------------------



 



previously issued by it hereunder, and (C) to honor drawings under Letters of
Credit issued by it; and (ii) the Revolving Lenders severally agree to purchase
from each L/C Issuer a participation interest in the Existing Letters of Credit
issued by such L/C Issuer and Letters of Credit issued hereunder by such L/C
Issuer in an amount equal to such Revolving Lender’s Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of L/C Obligations
shall not exceed FORTY MILLION DOLLARS ($40,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”),
(B) with regard to the Revolving Lenders collectively, the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount,
and (C) with regard to each Revolving Lender individually, such Revolving
Lender’s Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Revolving Committed Amount. Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Existing Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof.
     (c) Swingline Loans. During the Commitment Period, the Swingline Lender
may, in its sole discretion and in reliance upon the commitments of the other
Revolving Lenders set forth herein, make revolving credit loans (the “Swingline
Loans”) to the Borrower on any Business Day; provided that (i) the Outstanding
Amount of Swingline Loans shall not exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (as such amount may be decreased in accordance with the provisions
hereof, the “Swingline Sublimit”) and (ii) with respect to the Revolving Lenders
collectively, the Outstanding Amount of Revolving Obligations shall not exceed
the Aggregate Revolving Committed Amount. Swingline Loans shall be comprised
solely of Base Rate Loans, and may be repaid and reborrowed in accordance with
the provisions hereof. Immediately upon the making of a Swingline Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a participation interest in such
Swingline Loan in an amount equal to the product of such Revolving Lender’s
Revolving Commitment Percentage thereof.
     (d) Term Loan B. On the Closing Date, the Term Loan B Lenders will make
their respective Term Loan B Commitment Percentage of a term loan (the “Term
Loan B”) to the Borrower in an aggregate principal amount of FOUR HUNDRED FIFTY
MILLION DOLLARS ($450,000,000) in a single advance in Dollars. The Term Loan B
will be advanced net of original issue discount as may be agreed and may consist
of Base Rate Loans, Eurodollar Rate Loans, or a combination thereof, as the
Borrower may request. Amounts repaid on the Term Loan B may not be reborrowed.
     (e) Incremental Credit Facilities. At any time on or after the Closing
Date, the Borrower may, on written notice to the Administrative Agent, establish
additional credit facilities (collectively, the “Incremental Credit Facilities”)
by increasing the Aggregate Revolving Committed Amount (the “Incremental
Revolving Loan Facility”), increasing the amount of the Term Loan B (the
“Incremental Term Loan B Facility”) or establishing a new term loan or loans as
provided herein; provided that, in any such case:
     (i) the aggregate amount of loans and commitments for all Incremental
Credit Facilities established after the Closing Date hereunder shall not exceed
FIFTY MILLION DOLLARS ($50,000,000);
     (ii) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis (assuming for
purposes hereof, that the amount of the incremental commitments is fully drawn
and funded);
     (iii) the establishment of the Incremental Credit Facilities and the
extension of credit thereunder are subject to satisfaction of the conditions to
all Credit Extensions in Section 5.02;

31



--------------------------------------------------------------------------------



 



     (iv) the Borrower will provide (A) a compliance certificate from a
Responsible Officer confirming satisfaction of the foregoing conditions in
clauses (ii) and (iii) above and demonstrating compliance with the financial
covenants hereunder after giving effect to the Incremental Credit Facility on a
Pro Forma Basis (assuming for purposes hereof, that the amount of the
incremental commitments is fully drawn and funded), and (B) supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably required by the Administrative Agent and the Lenders providing the
loans and commitments for the Incremental Credit Facility;
     (v) lenders providing loans and commitments for the Incremental Credit
Facility will provide a Lender Joinder Agreement and such other agreements
reasonably acceptable to the Administrative Agent;
     (vi) upfront and/or arrangement fees, if any, in respect of the new
commitments or loans so established, shall be paid; and
     (vii) to the extent necessary in the reasonable judgment of the
Administrative Agent, amendments to each of the Collateral Documents, if any,
and related documents or agreements shall have been made, in each case in a
manner reasonably satisfactory to the Administrative Agent.
In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) neither the Administrative Agent nor any of the Joint Lead
Arrangers shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and (C)
Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares or percentages after giving effect to
establishment of any Incremental Credit Facility.
     (f) Additional Conditions for Establishment of Incremental Revolving Loan
Facility. In addition to the requirements of Section 2.01(e), establishment of
an Incremental Revolving Loan Facility is subject to the following additional
conditions:
     (i) any such increase will be in a minimum principal amount of $20 million
and integral multiples of $500,000 in excess thereof;
     (ii) any new lender providing loans and commitments for the Incremental
Revolving Loan Facilities must be reasonably acceptable to the L/C Issuers and
the Swingline Lender; and
     (iii) if any Revolving Loans are outstanding at the time of the
establishment of an Incremental Revolving Loan Facility, the Borrower will make
such payments and adjustments on the Revolving Loans (including payment of any
break-funding amounts owing under Section 3.05) as may be necessary to give
effect to the revised commitment amounts and percentages, it being agreed that
the Administrative Agent shall, in consultation with the Borrower, manage the
allocation of the revised commitments percentages to the existing Eurodollar
Rate Loans in such a manner as to minimize the break-funding amounts so payable
by the Borrower.
     (g) Additional Conditions for Establishment of Incremental Term Loan B
Facility. In addition to the requirements of Section 2.01(e), establishment of
an Incremental Term Loan B Facility is subject to the following additional
conditions:
     (i) any such increase will be in a minimum principal amount of $20 million
and integral multiples of $1 million in excess thereof;

32



--------------------------------------------------------------------------------



 



     (ii) the Borrower will make such payments and adjustments on the Term Loan
B (including payment of any break-funding amounts owing under Section 3.05) as
may be necessary to give effect to the revised commitment amounts and
percentages, it being agreed that the Administrative Agent shall, in
consultation with the Borrower, manage the allocation of the revised commitments
percentages to the existing Eurodollar Rate Loans in such a manner as to
minimize the break-funding amounts so payable by the Borrower; and
     (iii) in the case of an increase in the amount of the Term Loan B after the
first principal amortization payment date, adjustments will be made to the
applicable schedule of amortization payment provided in Section 2.05(c)(i), as
appropriate, to give effect thereto such that payments of principal, interest
and other amounts will be made on the same basis as for the underlying Term Loan
B and the principal amortization payments made to the holders of the Term Loan B
will be not less than that which was payable prior to giving effect to the
Incremental Credit Facility.
Any Incremental Term Loan B Facility shall have terms identical to those for the
existing Term Loan B, except for fees payable to the Lenders providing
commitments for the Incremental Term Loan B Facility.
     (h) Additional Conditions for Establishment of Other Incremental Term Loan
Facilities. In addition to the requirements of Section 2.01(e), establishment of
another term loan is subject to the following additional conditions:
     (i) any such increase will be in a minimum principal amount of $20 million
and integral multiples of $1 million in excess thereof;
     (ii) if the incremental term loan will be made by way of increasing the
aggregate amount of loans and commitments under another term loan established
hereunder, the Borrower will make such payments and adjustments on the existing
term loan (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages, it being agreed that the Administrative Agent shall, in
consultation with the Borrower, manage the allocation of the revised commitments
percentages to the existing Eurodollar Rate Loans in such a manner as to
minimize the break-funding amounts so payable by the Borrower;
     (iii) the term loan being established will have a final maturity date that
is coterminous with or later than the final maturity date for the Term Loan B
and an average life-to-maturity from the date of issuance not sooner than the
average life-to-maturity of the Term Loan B from such date;
     (iv) in the case of an increase in the amount of another term loan
established hereunder after the first principal amortization payment date,
adjustments will be made to the schedule of amortization payment provided in
Section 2.05(c) or in other documentation establishing the existing underlying
term loan, as appropriate, to give effect thereto such that payments of
principal, interest and other amounts will be made on the same basis as for the
existing underlying term loan and the principal amortization payments made to
the holders of the existing underlying term loan will be not less than that
which was payable prior to giving effect to the Incremental Credit Facility;

33



--------------------------------------------------------------------------------



 



     (v) the parties acknowledge that pricing for Incremental Credit Facilities
that are term loans established after the Closing Date may be higher or lower
than pricing currently applicable to the Term Loan B; provided, that if the
all-in-yield, after giving effect to any offering of such term loan at a
discount from par or any fees (other than arrangement fees) paid to the lenders
in connection therewith, exceeds the all-in-yield (as reasonably determined by
the Administrative Agent) by more than fifty basis points (0.50%) with respect
to the Term Loan B or any term loan established as an Incremental Credit
Facility hereunder (other than arrangement fees), then the Applicable Percentage
and/or fees payable by the Borrower with respect to the Term Loan B and any such
other term loan established as an Incremental Credit Facility hereunder shall be
increased to the extent necessary to cause the all-in-yield with respect thereto
(as calculated above) to be no more than fifty basis points (0.50%) with respect
to either of the Term Loan B or any such other term loan established as an
Incremental Credit Facility hereunder less than, in each case, the all-in-yield
(as calculated above) with respect to any such term loan (with the amount and
manner of such increase to be determined by the Administrative Agent and the
Borrower, in accordance with the foregoing, as of the date of effectiveness of
the applicable Incremental Credit Facility); and
     (vi) except with respect to pricing as provided in clause (v) above or
maturity and/or amortization as provided in clause (iii) above, any additional
term loan established pursuant to this clause (h), shall have terms that are the
same or less restrictive than those for the Term Loan B.
For purposes of this subsection only, the Applicable Percentage for any new term
loan established hereunder will be deemed to include all upfront or similar fees
or original issue discount (amortized over the life of such term loan) payable
to all Lenders of such term loans, but exclusive of any arrangement, structuring
or other fees payable in connection therewith that are not shared with all
Lenders of such term loans.
This subsection shall supersede any provisions in Section 2.11 or 11.01 to the
contrary.
     2.02 Borrowings, Conversions and Continuations.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurodollar Rate Loans, three (3) Business Days
prior to the requested date of, or (ii) with respect to Base Rate Loans, on the
requested date of, any Borrowing, conversion or continuation. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Sections 2.03(c) and 2.04(a), each Borrowing, conversion
or continuation shall be in a principal amount of (i) with respect to Eurodollar
Rate Loans, $1 million or a whole multiple of $500,000 in excess thereof (or, if
less, the entire unfunded amount of the Aggregate Revolving Committed Amount) or
(ii) with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000
in excess thereof (or, if less, the entire unfunded amount of the Aggregate
Revolving Committed Amount). Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower’s request is with respect to Revolving
Loans or the Term Loan, (ii) whether such request is for a Borrowing,
conversion, or continuation, (iii) the requested date of such Borrowing,
conversion or continuation (which shall be a Business Day), (iv) the principal
amount of Loans to be borrowed, converted or continued, (v) the Type

34



--------------------------------------------------------------------------------



 



of Loans to be borrowed, converted or continued, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any Loan Notice, but fails to specify an Interest Period, the
Interest Period will be deemed to be one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if on the date of such Borrowing there are L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, and second, to the Borrower as
provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. After the occurrence and during the continuance of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Revolving Lenders or
Required Term Loan B Lenders, as appropriate.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans, there shall not be more than (i) ten (10) Interest Periods in
effect with respect to Revolving Loans, (ii) six (6) Interest Periods in effect
with respect to the Term Loan B, and (iii) six (6) Interest Periods in effect
with respect to any other term loan established under the Incremental Credit
Facilities.
     2.03 Additional Provisions with respect to Letters of Credit.
     (a) Obligation to Issue or Amend.
     (i) An L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

35



--------------------------------------------------------------------------------



 



     (B) the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless the all the Revolving Lenders have approved such
expiry date.
     (ii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) any Revolving Lender is at such time an Impacted Lender or a Defaulting
Lender, whether on account of a failure to fund its obligations under Section
2.03(c) or otherwise, unless such Revolving Lender shall have provided Adequate
Assurance.
     (iii) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (iv) An L/C Issuer shall not be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (v) Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such

36



--------------------------------------------------------------------------------



 



Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such L/C Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two (2) Business Days (or such other date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such L/C Application shall specify in form and detail
reasonably satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit and (H) such other matters as such
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to such L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as such L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may reasonably require.
     (ii) Promptly after receipt of any L/C Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such L/C Application from
the Borrower and, if not, such L/C Issuer will provide the Administrative Agent
with a copy thereof. Unless such L/C Issuer has received written notice from the
Required Lenders, the Required Revolving Lenders, the Administrative Agent or
any Credit Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied (in
which case the applicable L/C Issuer shall not issue a Letter a Credit), then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Revolving
Commitment Percentage times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least

37



--------------------------------------------------------------------------------



 



once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that such L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date from the Administrative Agent, the Required Lenders, the Required Revolving
Lenders or any Credit Party that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and directing such L/C Issuer
not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing. If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Revolving Commitment
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Committed Amount and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Revolving Commitment Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the applicable L/C Issuer.

38



--------------------------------------------------------------------------------



 



     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Revolving Commitment Percentage of such amount shall be solely for the
account of such L/C Issuer.
     (v) Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuers for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Lender’s obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 5.02 (other than delivery by the Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse each L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.
     (vi) If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid (exclusive of such interest and fees) shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of an L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash

39



--------------------------------------------------------------------------------



 



Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Revolving Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Credit Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Credit Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

40



--------------------------------------------------------------------------------



 



     (f) Role of L/C Issuers. Each Revolving Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, an L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Required Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence, bad faith or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct, bad faith or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
an L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the L/C Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations or enter into some other arrangement
satisfactory to such L/C Issuer in its reasonable discretion to ensure that such
L/C Issuer will be made whole with respect to any such L/C Obligation (any such
arrangements, “Alternative Arrangements”). Sections 2.06 and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the Revolving Lenders,
as collateral for the L/C Obligations, cash or deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and such L/C Issuer (which documents are hereby consented to by the Revolving
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Collateral Agent, for the benefit of the L/C Issuers and
the Revolving Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and

41



--------------------------------------------------------------------------------



 



the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.
     (i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable L/C Issuer for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of the Borrower’s Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
     (j) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09.
     (k) Conflict with Issuer Documents. In the event of any conflict or
inconsistency between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
     (l) Agreement of L/C Issuers. Each L/C Issuer (other than any L/C Issuer
with respect to Existing Letters of Credit) hereby agrees to submit to the
Administrative Agent on a monthly basis a report listing each of the Letters of
Credit issued by such L/C Issuer, including information with respect to each
Letter of Credit’s stated amount, Letter of Credit number, expiry date and
beneficiary.
     2.04 Additional Provisions with respect to Swingline Loans.
     (a) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swingline Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of the Required Revolving Lenders) prior to 2:00
p.m. on the date of the proposed Swingline Borrowing (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in this Article II, or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.
The Swingline Lender shall not be under any obligation to make a Swingline Loan
if any Revolving Lender is at such time a Impacted Lender or a Defaulting
Lender, whether on account of a failure to fund its obligations under
Section 2.04(b)(ii) or otherwise, unless such Defaulting Lender shall have
provided Adequate Assurance.
     (b) Refinancing.
     (i) The Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan that is a Base Rate

42



--------------------------------------------------------------------------------



 



Loan in an amount equal to such Revolving Lender’s Revolving Commitment
Percentage of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, the unutilized portion of the Aggregate Revolving Commitments or the
conditions set forth in Section 5.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Revolving Commitment Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds for the account of the Swingline Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swingline Lender.
     (ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(b)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(b) by the time specified in Section 2.04(b)(i), the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swingline Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swingline Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that
Swingline Lender has complied with the provisions of Section 2.04(a). No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swingline Loans, together with interest as
provided herein.

43



--------------------------------------------------------------------------------



 



     (c) Repayment of Participations.
     (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Revolving Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swingline Lender.
     (ii) If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Lenders under this clause shall survive
the Termination Date.
     (d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Revolving
Commitment Percentage of any Swingline Loan, interest in respect thereof shall
be solely for the account of the Swingline Lender.
     (e) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
     2.05 Repayment of Loans.
     (a) Revolving Loans. The principal amount of the Revolving Loans is due and
payable in full on the Revolving Termination Date.
     (b) Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date three (3) Business Days
following demand by the Swingline Lender and (ii) the Revolving Termination
Date.

44



--------------------------------------------------------------------------------



 



     (c) Term Loans.
     (i) The principal amount of the Term Loan B shall be repaid in quarterly
installments on the dates set forth below as follows (as such amounts set forth
may be reduced or eliminated after giving effect to the application of
prepayments under Section 2.06):

                          Principal         Principal   Date   Amortization
Payment     Date   Amortization Payment    
March 31, 2010
  $ 1,125,000     March 31, 2013   $ 1,125,000  
June 30, 2010
  $ 1,125,000     June 30, 2013   $ 1,125,000  
September 30, 2010
  $ 1,125,000     September 30, 2013   $ 1,125,000  
December 31, 2010
  $ 1,125,000     December 31, 2013   $ 1,125,000  
March 31, 2011
  $ 1,125,000     March 31, 2014   $ 1,125,000  
June 30, 2011
  $ 1,125,000     June 30, 2014   $ 1,125,000  
September 30, 2011
  $ 1,125,000     September 30, 2014   $ 1,125,000  
December 31, 2011
  $ 1,125,000     December 31, 2014   $ 1,125,000  
March 31, 2012
  $ 1,125,000     March 31, 2015   $ 1,125,000  
June 30, 2012
  $ 1,125,000     June 30, 2015   $ 1,125,000  
September 30, 2012
  $ 1,125,000     September 30, 2015   $ 1,125,000  
December 31, 2012
  $ 1,125,000     Term Loan B Maturity Date   $ 424,125,000  
 
                 
 
          Total:   $ 450,000,000  
 
                 

     (ii) Incremental Credit Facilities. The Borrower shall repay to the Lenders
the outstanding principal amount of loans under the Incremental Credit
Facilities, if any, as provided in the respective documentation establishing
such Incremental Credit Facilities.
     2.06 Prepayments.
     (a) Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided that:
     (i) in the case of Loans other than Swingline Loans, (A) notice thereof
must be received by 11:00 a.m. by the Administrative Agent at least three
(3) Business Days prior to the date of prepayment, in the case of Eurodollar
Rate Loans, and one (1) Business Day prior to the date of prepayment, in the
case of Base Rate Loans, (B) any such prepayment shall be in a minimum principal
amount of $5 million and integral multiples of $1 million in excess thereof, in
the case of Eurodollar Rate Loans and $500,000 and integral multiples of
$100,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire remaining principal amount thereof, if less; and
     (ii) in the case of Swingline Loans, (A) notice thereof must be received by
the Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swingline Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable (except
as provided below) and shall specify the date and amount of prepayment and the
Loans and Types of Loans that are being prepaid, and, if Eurodollar Rate Loans
are to be prepaid, the Interest Periods therefor. Any notice delivered under
this Section 2.06(a) in connection with an abandoned or delayed refinancing of,
amendment, restatement, amendment and restatement, extension, supplement or
other modification to the Loans or the Credit Documents, as applicable, may be
revoked by written or telephonic notice to the Administrative Agent on or prior
to the applicable proposed prepayment date. The Administrative Agent will give
prompt notice to the applicable Lenders of any prepayment on the Loans and each
Lender’s interest therein. Prepayments of Eurodollar Rate Loans hereunder shall
be accompanied by accrued interest on the amount prepaid and breakage or other
amounts due, if any, under Section 3.05.

45



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayments.
     (i) Revolving Commitments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(B) the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit, or
(C) the Outstanding Amount of Swingline Loans shall exceed the Swingline
Sublimit, immediate prepayment will be made on or in respect of the Revolving
Obligations in an amount equal to such excess; provided, however, that, except
with respect to clause (B), L/C Obligations will not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.
     (ii) Dispositions and Involuntary Dispositions. Prepayment will be made on
the Loan Obligations no later than the tenth (10th) Business Day following
receipt of Net Cash Proceeds required to be prepaid pursuant to the provisions
hereof in an amount equal to one hundred percent (100%) of the Net Cash Proceeds
received from any Disposition (other than as may be permitted under clauses (a),
(c)(i), (e) through (i), and (k) through (m) of Section 8.05) or Involuntary
Disposition by any member of the Consolidated Group, to the extent (A) such
proceeds are not reinvested in the same or similar properties or assets within
270 days of the date of receipt of such Net Cash Proceeds and (B) the aggregate
amount of such proceeds that are not reinvested in accordance with clause (A)
hereof exceeds (1) $10 million for any transaction or series of related
transactions, (2) $20 million in any fiscal year and (3) $50 million in the
aggregate for all such transactions from the Closing Date.
     (iii) Debt Transactions. Where the Consolidated Total Leverage Ratio is
equal to or greater than 2.25:1.0 after giving effect thereto on a Pro Forma
Basis and the application of the Net Cash Proceeds thereof, prepayment will be
made on the Loan Obligations in an amount equal to one hundred percent (100%) of
the Net Cash Proceeds from any Debt Transactions no later than the tenth (10th)
Business Day following receipt thereof; provided that the mandatory prepayment
required under this clause (iii) with respect to Funded Debt permitted under
Section 8.03(i) shall be reduced in an amount equal to the portion of Net Cash
Proceeds used to fund Permitted Acquisitions and Permitted Joint Venture
Investments within ten (10) Business Days of receipt thereof.
     (iv) Equity Transactions. Where the Consolidated Total Leverage Ratio is
equal to or greater than 2.25:1.0 after giving effect thereto on a Pro Forma
Basis and the application of the Net Cash Proceeds thereof, prepayment will be
made on the Loan Obligations in an amount equal to fifty percent (50%) of the
Net Cash Proceeds from any Equity Transactions no later than the tenth (10th)
Business Day following receipt thereof; provided that the mandatory prepayment
required under this clause (iv) shall be reduced in an amount equal to the
portion of Net Cash Proceeds used to fund Permitted Acquisitions and Permitted
Joint Venture Investments within ten (10) Business Days of receipt thereof.

46



--------------------------------------------------------------------------------



 



     (v) Consolidated Excess Cash Flow. Commencing with the date of delivery of
the Compliance Certificate delivered with respect to fiscal year ending
December 31, 2010, prepayment will be made on the Loan Obligations, on the third
Business Day following delivery of each annual Compliance Certificate delivered
under Section 7.02(a) from Consolidated Excess Cash Flow in an amount equal to
the percentage as shown below:

          Percentage of Consolidated Excess Cash Consolidated Total Leverage
Ratio   Flow   > 2.25:1.0   50.0% > 1.75:1.0, but < 2.25:1.0   25.0% < 1.75:1.0
       0%

; provided, that the amount of mandatory prepayments required with respect to
any fiscal year required under this clause (v) shall be reduced by the amount of
(A) any voluntary prepayments on the Term Loans pursuant to Section 2.06(a) and
(B) voluntary prepayment on the Revolving Obligations pursuant to
Section 2.06(a) that are accompanied by a permanent reduction in Revolving
Commitments pursuant to Section 2.07, in each case made at any time during such
fiscal year or (without duplication) after the end of such fiscal year and prior
to the date any such prepayment is required under this clause (v).
     (c) Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then to Eurodollar Rate Loans in direct order of Interest
Period maturities. In addition:
     (i) Voluntary Prepayments. Voluntary prepayments will be applied as
specified in writing by the Borrower; provided that:
     (A) in the case of prepayments on the Term Loans, the prepayments will be
applied on a pro rata basis to the Term Loan B and any other term loan
established after the Closing Date under the Incremental Credit Facility until
paid in full; and
     (B) in the case of prepayments on any Term Loan, the prepayments will be
applied to remaining principal installments thereunder as directed in writing by
the Borrower.
     (ii) Mandatory Prepayments. Mandatory prepayments will be applied as
follows:
     (A) Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i) above shall be applied to the respective Revolving Obligations
as appropriate.
     (B) Mandatory prepayments in respect of Dispositions and Involuntary
Dispositions under subsection (b)(ii) above, Debt Transactions under subsection
(b)(iii), Equity Transactions under subsection (b)(iv), and Consolidated Excess
Cash Flow under subsection (b)(v) shall be applied as follows: first, on a pro
rata basis to the Term Loans, until paid in full, and then to the Revolving
Obligations. Mandatory prepayments on the Term Loans will be applied on a pro
rata basis among the Term Loans to remaining principal installments thereunder
in direct order of maturity. Mandatory prepayments on the Revolving Obligations
will be applied, first, to the repayment of outstanding Swingline Loans (without
a reduction in the Swingline Sublimit), second, to the repayment of the
outstanding Revolving Loans (without a reduction in the Revolving Commitments or
the Aggregate Revolving Committed Amount) and, third, to Cash Collateralize the
L/C Obligations.
     (iii) Prepayments on the Loan Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein (except for Defaulting Lenders where their share will be held
as provided in Section 2.14(a) hereof).

47



--------------------------------------------------------------------------------



 



     (d) Option to Decline. The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayment of the Term Loans required to be made
pursuant to clauses (ii) through (v), inclusive, of Section 2.06(b) at least
three (3) Business Days prior to the date of such prepayment. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each of the applicable Term Loan Lenders of the contents of any
such prepayment notice and of its Term Loan Commitment Percentage of the
prepayment. Any such Term Loan Lender may elect to decline its share of the
prepayment (a “Declining Lender”, and any such Term Loan Lender that is not a
Declining Lender, an “Accepting Lender”) by delivering written notice of its
election to the Administrative Agent not less than two (2) Business Days prior
to the proposed prepayment date. Any such prepayment amounts that are so
declined may be retained by the Borrower.
     2.07 Termination or Reduction of Revolving Commitments.
     The Revolving Commitments hereunder may be permanently reduced in whole or
in part by notice from the Borrower to the Administrative Agent; provided that
(i) any such notice thereof must be received by 11:00 a.m. at least three
(3) Business Days prior to the date of reduction or termination and any such
reduction shall be in a minimum principal amount of $5 million and integral
multiples of $1 million in excess thereof; and (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding thereunder (after giving effect to any Cash Collateralization or
Alternative Arrangements). The Administrative Agent will give prompt notice to
the Revolving Lenders of any such reduction in Revolving Commitments. Except as
provided in Section 2.14, any reduction of Revolving Commitments shall be
applied ratably to the commitment of each Revolving Lender according to its
commitment percentage thereof. All commitment or other fees accrued with respect
thereto through the effective date of any termination of Revolving Commitments
shall be paid on the effective date of such termination.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage; and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.
     (ii) During the continuance of an Event of Default under Section 9.01(f),
the Borrower shall pay interest on the principal amount of all outstanding Loans
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.
     (iii) During the continuance of an Event of Default other than an Event of
Default under Section 9.01(f), the Borrower shall, upon the written request of
the Required Lenders, pay interest on the principal amount of all outstanding
Loans hereunder at a fluctuating interest rate per annum at all times equal to
the Default Rate to the fullest extent permitted by applicable Law.

48



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender (other than a Defaulting Lender which shall
be dealt with as provided in Section 2.14) in accordance with its Revolving
Commitment Percentage, a commitment fee equal to the Applicable Percentage of
the actual daily amount by which the Aggregate Revolving Committed Amount
exceeds the sum of (i) the Outstanding Amount of Revolving Loans plus (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Commitment Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Revolving Termination Date. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Percentage
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect. For purposes hereof, Swingline Loans
shall not be counted toward or be considered as usage of the Aggregate Revolving
Committed Amount.
     (b) Letter of Credit Fees.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender (other than a Defaulting Lender
which shall be dealt with as provided in Section 2.14) in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each Letter of Credit
equal to the Applicable Percentage multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (the “Letter of Credit Fees”).
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the L/C Expiration
Date and thereafter on demand. If there is any change in the Applicable
Percentage during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect. Notwithstanding anything to the contrary contained herein, during
the continuance of an Event of Default under Section 9.01(f), all Letter of
Credit Fees shall accrue at the Default Rate, and during the continuance of an
Event of Default other than an Event of Default under Section 9.01(f), then upon
the request of the Required Revolving Lenders, all Letter of Credit Fees shall
accrue at the Default Rate.
     (ii) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum as agreed in writing between the Borrower and such L/C
Issuer, computed on the daily amount available to be drawn under

49



--------------------------------------------------------------------------------



 



such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the last Business Day of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit issued by it
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
     (c) Other Fees.
     (i) The Borrower shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever, except as otherwise
expressly provided therein.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever, except as otherwise expressly provided therein.
     2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Percentage.
     (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred sixty
(360)-day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a three hundred
sixty-five (365)-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower (other than as a result of a change in GAAP
(or the consistent application thereof) or as a result of the re-classification
of an item on the Borrower’s financial statements on account of a change in
GAAP), the Borrower or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders and/or the applicable L/C Issuers, as the case may be,
promptly following written demand from the Administrative Agent and including
the basis, in reasonable detail, for such demand (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such

50



--------------------------------------------------------------------------------



 



period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(j), 2.08(b), 2.09 or under Article IX. The Borrower’s
obligations under this paragraph shall survive the Termination Date, but only if
the events described in Section 11.05 occur.
     2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. Except as otherwise expressly provided herein, all payments to
be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the Lenders to which such payment is
owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its pro rata share
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of

51



--------------------------------------------------------------------------------



 



the Lenders or such L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans (as to Revolving Lenders) and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Allocation of Funds. If at any time insufficient funds are received by
or are available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward costs and expenses reimbursable by the
Borrower pursuant to Section 11.04 (including all reasonable fees, expenses and
disbursements of legal counsel as provided therein and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
     2.12 Sharing of Payments By Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

52



--------------------------------------------------------------------------------



 



     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Credit Agreement, (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to L/C
Obligations by any L/C Issuer or Swingline Loans by the Swingline Lender, as
appropriate, from Cash Collateral or other Adequate Assurance provided under
Section 2.14(c), or (D) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant.
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation to the extent a Lender would otherwise
be entitled to do so hereunder.
     2.13 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender which requests one, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.14 Defaulting and Impacted Lenders.
     (a) Defaulting Lenders. Notwithstanding anything contained herein to the
contrary, in the case of a Defaulting Lender:
     (i) any L/C Issuer may require the Borrower or Defaulting Lender to provide
Adequate Assurance, which may include cash collateral, for the Defaulting
Lender’s share of the

53



--------------------------------------------------------------------------------



 



L/C Obligations as a condition to the issuance or extension of Letters of
Credit, as referenced in Section 2.03(a)(ii)(F) and as provided in
Section 2.14(c) hereof;
     (ii) the Swingline Lender may require the Borrower or Defaulting Lender to
provide Adequate Assurance, which may include cash collateral, for the
Defaulting Lender’s share of the Swingline Loans as a condition to the making or
extension of Swingline Loans, as referenced in Section 2.04(a)and as provided in
Section 2.14(c) hereof;
     (iii) the Defaulting Lender may be replaced as provided in Section 11.13;
     (iv) all payments of principal and interest owing to a Defaulting Lender
will be paid into an account or subaccount with the Administrative Agent for the
benefit of the Defaulting Lender (collectively, the “Defaulting Lender Account”)
and held to secure the Defaulting Lender’s obligations hereunder. Amounts held
in the Defaulting Lender Account will be used, first, to reimburse the
Administrative Agent and Collateral Agent for the Defaulting Lender’s share of
fees and expenses to the extent then unpaid, second, as cash collateral for the
Defaulting Lender’s share of outstanding L/C Obligations and Swingline Loans
(allocated across such Obligations ratably), third, to fund the Defaulting
Lender’s share of Revolving Loan advances, fourth, as cash collateral for the
Defaulting Lender’s unfunded share the of Revolving Commitments. Any amounts
remaining in the Defaulting Lender Account after payment in full of the
Defaulting Lender’s obligations and termination of the commitments under this
Credit Agreement and the other Credit Documents will be paid over to the
Defaulting Lender;
     (v) the Defaulting Lender shall not be entitled to vote or receive a
commitment fee, facility fee or Letter of Credit fee hereunder for so long as it
shall be a Defaulting Lender (and the Borrower shall be entitled to retain such
fees); and
     (vi) the Borrower may (in its discretion) apply all or any portion to be
specified by the Borrower of any optional reduction of unused Commitments under
Section 2.07 to the unused Commitments of any such Defaulting Lender as
specified by the Borrower before applying any remaining reduction to all Lenders
in the manner otherwise specified in Section 2.07.
     (b) Impacted Lenders. Notwithstanding anything contained herein to the
contrary, in the case of an Impacted Lender:
     (i) any L/C Issuer may require the Borrower or Impacted Lender to provide
Adequate Assurance, which may include cash collateral, for the Impacted Lender’s
share of the L/C Obligations as a condition to the issuance or extension of
Letters of Credit, as referenced in Section 2.03(a)(ii)(F) and as provided in
Section 2.14(c) hereof;
     (ii) the Swingline Lender may require the Borrower or Impacted Lender to
provide Adequate Assurance, which may include cash collateral, for the Impacted
Lender’s share of the Swingline Loans as a condition to the making or extension
of Swingline Loans, as referenced in Section 2.04(a)and as provided in
Section 2.14(c) hereof; and
     (iii) the Impacted Lender may be replaced as provided in Section 11.13; and
     (iv) the Borrower may (in its discretion) apply all or any portion to be
specified by the Borrower of any optional reduction of unused Revolving
Commitments under Section 2.07 to the unused Revolving Commitments of any such
Impacted Lender as specified by the Borrower before applying any remaining
reduction to all Revolving Lenders in the manner otherwise specified in
Section 2.07.

54



--------------------------------------------------------------------------------



 



     (c) Provision of Cash Collateral and Adequate Assurance. Where cash
collateral or other Adequate Assurance is provided in respect of the obligations
of a Defaulting Lender or a Impacted Lender, the cash collateral will be held in
a blocked non-interest bearing deposit account with the applicable L/C Issuer or
Swingline Lender, as appropriate, to secure the obligations of the Defaulting
Lender or Impacted Lender to such L/C Issuer or Swingline Lender, as
appropriate, and the Borrower, the Defaulting Lender, the Impacted Lender or
other party providing the cash collateral or other Adequate Assurance pledges
and grants a security interest therein to the applicable L/C Issuer or Swingline
Lender, as appropriate.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, each Lender or each L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or each L/C Issuer, as the case may be, and
any penalties, interest, both without duplication, and reasonable expenses

55



--------------------------------------------------------------------------------



 



arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest, both without
duplication, and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or such L/C Issuer, as the case may
be, to deliver, or as a result of the inaccuracy, inadequacy or deficiency of,
any documentation required to be delivered by such Lender or such L/C Issuer, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e). Each Lender and each L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such L/C Issuer, as the case may be, under this Credit
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed

56



--------------------------------------------------------------------------------



 



originals of IRS Form W-9 (or any successor form) or such other documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Administrative Agent (in such number of originals as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
     (I) executed originals of IRS Form W-8BEN (or any successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of IRS Form W-8ECI (or any successor form),
     (III) executed originals of IRS Form W-8IMY (or any successor form) and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
executed originals of IRS Form W-8BEN (or any successor form), or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the

57



--------------------------------------------------------------------------------



 



Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Base Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, from the date of such notice to the date such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which such Lender shall do promptly
after such determination):
     (a) any obligation of such Lender to make or continue Eurodollar Rate Loans
in Dollars or to convert Base Rate Loans to Eurodollar Rate Loans in Dollars
shall be suspended and the Borrower shall, upon written demand from such Lender
(with a copy to the Administrative Agent), at Borrower’s option either prepay
such Eurodollar Loans or convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (with the Base Rate determined other than by reference to the
Eurodollar Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans; and
     (b) if such notice relates to the unlawfulness or asserted unlawfulness of
charging interest based on the Daily Floating Eurodollar Rate, then all Base
Rate Loans shall accrue interest at a Base Rate determined without reference to
the Daily Floating Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates.
     If the Required Lenders determine in good faith that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with the Daily
Floating Eurodollar Rate, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will

58



--------------------------------------------------------------------------------



 



promptly notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders, which
instruction shall be given by the Required Lenders, as soon as the circumstances
described in this Section 3.03 no longer exist) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Cost; Capital Adequacy.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer; or
     (ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Credit Agreement, any Letter of Credit, any participation
in a Letter of Credit or any Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender or any L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or any L/C Issuer); or
     (iii) impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, in accordance with
clause (c) below, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines in
good faith that any Change in Law affecting such Lender or any L/C Issuer or any
Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Revolving Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay in accordance with
clause (c) below to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

59



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender or such L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section in reasonable detail and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.05 Compensation for Losses.
     Upon written demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower, except as provided in Section 3.02; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits (other than loss of the Applicable
Percentage) and any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or

60



--------------------------------------------------------------------------------



 



if any Lender gives a notice pursuant to Section 3.02, then such Lender or such
L/C Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 11.13.
     3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive the
Termination Date and the resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
     4.01 The Guaranty.
     (a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
     (b) Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents, Swap Contracts, Treasury Management Agreements or
other documents relating to the Obligations, the obligations of each Guarantor
under this Credit Agreement and the other Credit Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

61



--------------------------------------------------------------------------------



 



     4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than, where appropriate and subject to the provisions hereof, a defense
that the Guaranteed Obligations have been paid in full and the commitments
relating thereto shall have expired or been terminated) and , it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Termination Date has occurred. Without limiting the generality of the foregoing,
it is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
     (c) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
     (e) any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, to the extent permitted by
applicable law, each Guarantor hereby expressly waives diligence, presentment,
demand of payment, protest notice of acceptance of the guaranty given hereby and
of extensions of credit that may constitute obligations guaranteed hereby,
notices of amendments, waivers and supplements to the Credit Documents and other
documents relating to the Guaranteed Obligations, or the compromise, release or
exchange of collateral or security, and all notices whatsoever, and any
requirement that the Administrative Agent or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Credit Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

62



--------------------------------------------------------------------------------



 



     4.03 Reinstatement.
     Neither the Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrower, by reason of the Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Guaranteed Obligations. The obligations of the Guarantors under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Law or otherwise.
     4.04 Certain Waivers.
     Each Guarantor acknowledges and agrees that (a) the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrower
hereunder or against any collateral securing the Guaranteed Obligations or
otherwise, (b) it will not assert any right to require the action first be taken
against the Borrower or any other Person (including any co-guarantor) or pursuit
of any other remedy or enforcement any other right and (c) nothing contained
herein shall prevent or limit action being taken against the Borrower hereunder,
under the other Credit Documents or the other documents and agreements relating
to the Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Termination Date shall have occurred, it being the purpose and intent that
the Guarantors’ obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.
     4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 9.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.01. The Guarantors acknowledge and
agree that the Guaranteed Obligations are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.
     4.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the

63



--------------------------------------------------------------------------------



 



Guaranteed Obligations until such time as the Termination Date has occurred, and
none of the Guarantors shall exercise any such contribution rights until the
Termination Date has occurred.
     4.07 Guaranty of Payment; Continuing Guaranty.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.
ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     5.01 Conditions to Initial Credit Extensions.
     The obligation of each Lender and each L/C Issuer to make their respective
initial Credit Extensions hereunder is subject to satisfaction of the following
conditions precedent:
     (a) Executed Credit Documents. The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Notes (if any), the Security
Agreement and the Pledge Agreement, in each case, dated as of the Closing Date,
duly executed by a Responsible Officer of each Credit Party party thereto and by
each other party thereto.
     (b) Opinions of Counsel. The Administrative Agent’s receipt of duly
executed opinions of counsel to the Credit Parties, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Administrative Agent.
     (c) Organization Documents, Etc. The Administrative Agent’s receipt of a
duly executed certificate of a Responsible Officer of each Credit Party, in form
and substance reasonably satisfactory to the Administrative Agent, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the Closing Date:
     (i) Charter Documents. Copies of such Credit Party’s articles or
certificate of organization or formation, as applicable, certified to be true,
correct and complete as of a recent date by the appropriate Governmental
Authority of the jurisdiction of its organization or formation, as applicable;
     (ii) Bylaws. Copies of such Credit Party’s bylaws, operating agreement or
partnership agreement, as applicable;
     (iii) Resolutions. Copies of resolutions of such Credit Party approving and
adopting the Credit Documents to which it is party, the transactions
contemplated therein, and authorizing the execution and delivery thereof;
     (iv) Incumbency. Incumbency certificates identifying the Responsible
Officers of such Credit Party that have executed Credit Documents on such Credit
Party’s behalf; and
     (v) Good Standing Certificates. Certificates of good standing or the
equivalent from its jurisdiction of organization or formation, as applicable, in
each case certified as of a recent date by the appropriate Governmental
Authority.

64



--------------------------------------------------------------------------------



 



     (d) Officer Certificate. The Administrative Agent’s receipt of a
certificate or certificates of a Responsible Officer of the Borrower, dated as
of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying each of the following:
     (i) Confirmation of Acquisition. The copy of the Triumph Merger Agreement,
together with all amendments and modifications thereto attached to such
certificate as Exhibit A, (A) provides for a purchase price in an aggregate
amount not to exceed $570 million (without giving effect to additional equity
investments, working capital adjustments or purchase price adjustments), (B) has
not have been altered, amended or otherwise changed or supplemented in any
material respect, or any material condition therein waived from the version
provided to the Joint Lead Arrangers concurrently with the signing of the
Commitment Letter, in each case in a manner adverse to the Lenders in any
material respect without the prior written consent of the Joint Lead Arrangers
and the Lead Banks, and (C) the Triumph Acquisition has been consummated (or
contemporaneously with the closing and initial funding under this Credit
Agreement, will be consummated) substantially in accordance with the terms of
the Triumph Merger Agreement (subject to the preceding sentence) and, in all
material respects, in compliance with applicable Law and regulatory approvals.
     (ii) Gross Proceeds. The Borrower has received combined gross cash
proceeds, in the case of an issuance of additional equity of at least
$95.8 million in the aggregate.
     (iii) Financial Covenant Calculations. After giving effect to the Triumph
Acquisition (and the other Transactions) on a Pro Forma Basis at the Closing
Date (A) the Consolidated Total Leverage Ratio shall not exceed 3.3:1.0 and
(B) the Outstanding Amount of Revolving Obligations shall not exceed
$25 million, excluding for purposes hereof (x) Borrowings for payment of fees
set forth in the Fee Letters (which amounts shall not be included in the
calculation of the ratio of clause (A) hereof) and (y) Existing Letters of
Credit.
     (iv) Solvency. With respect to the Consolidated Group taken as a whole and
after giving effect to the Transactions, (A) the fair value of the assets of the
Consolidated Group will exceed its debts and liabilities, subordinated,
contingent or otherwise; (B) the present fair saleable value of the property of
the Consolidated Group will be greater than the amount that will be required to
pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
mature; and (C) the Consolidated Group will not have unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.
     (e) Triumph Material Adverse Effect. There shall not have occurred a
Triumph Material Adverse Effect since the date of the Triumph Merger Agreement.
     (f) Fees and Expenses. Payment of all (i) fees payable on the Closing Date
under the Fee Letters and (ii) expenses payable under the terms of the
Commitment Letter (including the fees and expenses of counsel, including local
counsel, estimated through closing and a reasonable post-closing period, to the
extent payable thereunder).
Without limiting the generality of the provisions of last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

65



--------------------------------------------------------------------------------



 



     5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of a Loan to, or a
continuation of, a Eurodollar Rate Loan) is subject to the following conditions
precedent:
     (a) The representations and warranties contained in Article VI or any other
Credit Document, or that are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except:
     (i) to the extent that such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date;
     (ii) in the case of the initial Credit Extension hereunder, but only in
such case (it being understood that, notwithstanding anything else provided for
in the Credit Documents, the only representations and warranties that shall be
required to be made as a condition to the initial Credit Extension hereunder are
the representations and warranties referred to in this Section 5.02(a)(ii))
(A) the representations and warranties in Section 6.01 (a) and (b)(i), 6.02(a),
6.04 and 6.15 of the Credit Agreement shall be true and correct in all material
respects and (B) the representations made by or on behalf of Triumph Healthcare
in the Triumph Merger Agreement, but only to the extent that the Borrower has
the right to terminate its obligations under the Triumph Merger Agreement as a
result of a breach of such representations in the Triumph Merger Agreement,
shall be true and correct in all material respects;
     (iii) that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent annual audited or company-prepared quarterly
unaudited, as applicable, financial statements furnished pursuant to subsections
(a) and (b) of Section 7.01.
     (b) With respect to Requests for Credit Extension made after the Closing
Date, no Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer
or the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension submitted by the Borrower after the
Closing Date shall be deemed to be a representation and warranty by the Borrower
that the conditions specified in Sections 5.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Credit Parties represent and warrant to the Administrative Agent and
the Lenders that:
     6.01 Existence, Qualification and Power.
     Each Credit Party (a) is duly organized or formed, validly existing and in
good standing under the

66



--------------------------------------------------------------------------------



 



Laws of the jurisdiction of its incorporation or formation, as applicable,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) execute, deliver and
perform its obligations under the Credit Documents to which it is a party and
(ii) except to the extent it would not reasonably be expected to have a Material
Adverse Effect, own or lease its assets and carry on its business, and
(c) except to the extent it would not reasonably be expected to have a Material
Adverse Effect, is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license.
     6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Credit Party of each Credit
Document to which it is a party:
     (a) have been duly authorized by all necessary corporate or other
organizational action by such Credit Party; and
     (b) do not (i) contravene the terms of such Credit Party’s Organization
Documents; or (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, (A) any Contractual
Obligation to which such Credit Party is party or (B) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Credit Party or its Property is subject; or (iii) violate any Law, in the case
of the foregoing clauses (ii) and (iii), except to the extent such
contravention, conflict, breach, lien or violation would not reasonably be
expected to result in a Material Adverse Effect.
     6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party of this Credit Agreement or any
other Credit Document (other than (a) as have already been obtained and are in
full force and effect, (b) filings and other actions to perfect security
interests granted pursuant to the Credit Documents (c) those otherwise delivered
to the Administrative Agent or Collateral Agent for filing and/or recordation
and (d) except as would not reasonably be expected to result in a Material
Adverse Effect).
     6.04 Binding Effect.
     This Credit Agreement and each other Credit Document has been duly executed
and delivered by each Credit Party that is party thereto. This Credit Agreement
and the other Credit Documents constitute legal, valid and binding obligations
of such Credit Party, enforceable against such Credit Party in accordance with
its terms, except as may be limited by Debtor Relief Laws or by equitable
principles relating to enforceability (whether considered in a proceeding at law
or in equity).
     6.05 Financial Statements.
     (a) The audited consolidated balance sheet of the Consolidated Group for
the most recent fiscal year ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present, in all material respects, the
financial condition of the Consolidated Group as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

67



--------------------------------------------------------------------------------



 



     (b) The unaudited consolidated balance sheet of the Consolidated Group for
the most recent fiscal quarter ended, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.
     (c) [Reserved]
     (d) The consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 7.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrower to be reasonable
at the time furnished (it being recognized that such forecasted balance sheet
and statement of income and cash flows are not to be viewed as facts and that
actual results covered by the period or periods covered thereby may differ from
the projected results and such differences may be material).
     6.06 No Material Adverse Effect.
     Since the date of this Credit Agreement, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
     6.07 Litigation.
     There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
     6.08 No Default.
     No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Credit
Agreement or any other Credit Document.
     6.09 Ownership of Property; Liens.
     Each member of the Consolidated Group has good and indefeasible title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Property of the Consolidated Group is subject to no
Liens, other than Permitted Liens.
     6.10 Environmental Compliance.
     The Borrower has reasonably concluded that existing Environmental Laws and
claims brought under such Environmental Laws would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

68



--------------------------------------------------------------------------------



 



     6.11 Insurance.
     The properties of the Consolidated Group are insured with financially sound
and reputable insurance companies, in such amounts, with such deductibles,
retentions and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
     6.12 Taxes.
     Each member of the Consolidated Group has filed, or caused to be filed, all
federal, state and other material tax returns and reports required to be filed,
except where the failure to so file would not reasonably be expected to result
in fines, penalties or other amounts in excess of $10 million in the aggregate,
or otherwise have a Material Adverse Effect. Each member of the Consolidated
Group has paid all federal, state and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) those not overdue by more
than thirty (30) days, (b) those in an aggregate amount not in excess of
$10 million that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, or (c) the non-payment of such amounts not in excess of
$10 million which would not reasonably be expected to result in a Material
Adverse Effect. There is no proposed tax assessment against the Borrower or any
Subsidiary in excess of $10 million that remains unpaid or that is not being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.
     6.13 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently pending before the IRS with respect thereto and, to the knowledge of
the Borrower, nothing has occurred that would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412, Section 430 or Section 431 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) the minimum required contribution (as defined in Section 430(a) of the
Code) has been made for each Pension Plan; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred that, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of

69



--------------------------------------------------------------------------------



 



ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that would reasonably be expected
to be subject to Section 4069 or 4212(c) of ERISA.
     6.14 Subsidiaries.
     As of the Closing Date, set forth on Schedule 6.14, with respect to each
Credit Party, is the jurisdiction of organization, classes of Capital Stock
(including options, warrants, rights of subscription, conversion,
exchangeability and other similar rights), and ownership and ownership
percentages of each Subsidiary of such Credit Party. The outstanding Capital
Stock of each Subsidiary has been validly issued, and with respect to any
outstanding shares of Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. As of the Closing Date,
the outstanding shares of Capital Stock are not subject to any buy-sell, voting
trust or other shareholder agreement except as identified on Schedule 6.14. As
of the Closing Date, the Credit Parties have no Subsidiaries other than those
specifically disclosed on Schedule 6.14.
     6.15 Margin Regulations; Investment Company Act.
     (a) The Credit Parties are not engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Credit Parties, any Person Controlling a Credit Party or
any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
     6.16 Disclosure.
     No written report, financial statement, certificate or other written
information (other than information of a general economic or industry-specific
nature) furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Credit Agreement or delivered hereunder or under any
other Credit Document (in each case, as modified or supplemented by other
information so furnished), when taken as a whole and at the time furnished
contains any material misstatement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time furnished
(it being understood that such projected financial information is not to be
viewed as fact and that actual results during the period or periods covered
thereby may differ from the projected results and that such differences may be
material).
     6.17 Taxpayer Identification Number; Other Identifying Information.
     As of the Closing Date, the true and correct U.S. taxpayer identification
number of the Borrower and each Guarantor is set forth on Schedule 6.17.
     6.18 Compliance with Laws.
     (a) Each member of the Consolidated Group is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which

70



--------------------------------------------------------------------------------



 



(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
     (b) Each member of the Consolidated Group which maintains health care
facilities or provides health care services has procured and maintains all
required licenses, permits and accreditations for all of its (if any) health
care facilities (other than those of a type for which accreditation is not
available) by the Joint Commission on Accreditation of Health Care Organizations
or other applicable recognized accrediting body, and the status of their
respective health care facilities (other than those not having such status as of
the date of this Credit Agreement or, if later, as of the date such entity
became a member of the Consolidated Group) as a provider of health care services
eligible for reimbursement or payment under the Medicare, Medicaid and
comparable programs, including future governmental programs, except where a
failure to procure or maintain any such license, permit and accreditation would
not reasonably be expected to have a Material Adverse Effect.
     6.19 Solvency.
     Immediately after giving effect to each Credit Extension, (a) the fair
value of the assets of the Credit Parties, taken as a whole, on a consolidated
basis, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, on a consolidated basis, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and mature; and (c) the Credit Parties, taken
as a whole, on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.
     6.20 Intellectual Property; Licenses, Etc.
     Each member of the Consolidated Group owns, or possesses the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except to the extent any failure to own or possess such right in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Credit Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any member of the Consolidated
Group infringes upon any rights held by any other Person, except for such
infringements that, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Credit Parties, threatened in
writing, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
     6.21 Labor Matters.
     Except as set forth in Schedule 6.21, or as would not reasonably be
expected to have a Material Adverse Effect:
     (i) There are no strikes or lockouts against any members of the
Consolidated Group pending or, to the knowledge of the Credit Parties,
threatened;

71



--------------------------------------------------------------------------------



 



     (ii) the hours worked by and payments made to employees of the Consolidated
Group have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters;
     (iii) all payments due from members of the Consolidated Group, or for which
any claim may be made against a member of the Consolidated Group, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the respective members of the
Consolidated Group; and
     (iv) none of the members of the Consolidated Group is party to a collective
bargaining agreement.
     6.22 Security Agreement.
     The Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and, when
UCC financing statements (or other appropriate notices) in appropriate form are
duly filed at the locations identified in the Security Agreement, the Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in
which a security interest may be perfected by the filing of a UCC financing
statement, in each case prior and superior in right to any other Lien (other
than Permitted Liens).
     6.23 Pledge Agreement.
     The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Collateral identified therein, except
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and the
Pledge Agreement shall create a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, in each case prior and superior in right to any other Lien
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.

72



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
     Until the Termination Date has occurred, the Credit Parties will, and
(except in the case of the covenants set forth in Section 7.01) will cause each
of their Subsidiaries to:
     7.01 Financial Statements.
     Deliver to the Administrative Agent for further distribution to each
Lender:
     (a) as soon as available, but in any event not later than the earlier of
(i) the date such deliveries are required by the SEC and (ii) ninety (90) days
after the end of each fiscal year of the Borrower, a consolidated balance sheet
of the Consolidated Group as at the end of such fiscal year (beginning with the
fiscal year ending December 31, 2009), and the related consolidated statements
of income or operations, changes in shareholders’ equity, and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accounting firm of nationally recognized standing or other accounting firm
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
     (b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five (45) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (beginning with the fiscal quarter ending March 31, 2010), a
consolidated balance sheet of the Consolidated Group as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting, in all
material respects, the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group on a consolidated basis in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
     (c) as soon as available, but in any event within sixty (60) days after the
end of each fiscal year of the Borrower (commencing with the fiscal year
beginning January 1, 2010), forecasts prepared by management of the Borrower, of
consolidated balance sheet and statements of income or operations and cash flows
of the Borrower and its Subsidiaries on a monthly basis for the immediately
following fiscal year (including, if applicable, the fiscal year in which the
Term Loan B Maturity Date occurs).
As to any information contained in materials furnished pursuant to
Section 7.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     7.02 Certificates; Other Information.
     Deliver to the Administrative Agent:

73



--------------------------------------------------------------------------------



 



     (a) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), (beginning with the fiscal year ending December 31,
2009), a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower (i) setting forth computations in reasonable detail
demonstrating compliance with the financial covenants contained herein and, in
the case of a certificate delivered concurrently with the financial statements
referred to in Section 7.01(a), a calculation of Consolidated Excess Cash Flow
and the amount, if any, payable pursuant to Section 2.06(b)(v), (ii) certifying
that no Default or Event of Default exists as of the date thereof (or the nature
and extent thereof and proposed actions with respect thereto) and
(iii) including a summary of material changes in GAAP or the consistent
application thereof and any reconciliation required by Section 1.03(c);
     (b) [Reserved];
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to all of the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements that the Borrower may file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to the holders of debt securities of any Credit Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement governing any item of Indebtedness having a principal amount
in excess of $10 million and not otherwise required to be furnished to the
Administrative Agent pursuant to Section 7.01 or any other clause of this
Section 7.02;
     (e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof that would
reasonably be expected to have a Material Adverse Effect; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a) , Section
7.01(b) , Section 7.02(c) or Section 7.02(d) (to the extent any such documents
are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent, including “www.sec.gov”).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies (which may include documents in a “.pdf”
format delivered by email) of the Compliance Certificates required by Section
7.02(a) to the Administrative Agent. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above.

74



--------------------------------------------------------------------------------



 



     The Credit Parties hereby acknowledge that the Administrative Agent will
make available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Credit Parties hereunder (collectively, the
“Credit Party Materials”) by posting the Credit Party Materials on IntraLinks or
another similar electronic system (the “Platform”) and that certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Credit Parties or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties hereby
agree that (1) all Credit Party Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” (which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof); (2) by marking the Credit Party Materials “PUBLIC,” the Credit
Parties shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Credit Party Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Credit Parties or their securities for purposes
of United States federal and state securities laws; (3) all Credit Party
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public Side Information”; and (4) the
Administrative Agent shall treat any Credit Party Materials that are not
designated “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information”.
     7.03 Notification.
     Promptly notify the Administrative Agent of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws, in each
case, to the extent that any of the foregoing would reasonably be expected to
have a Material Adverse Effect; and
     (c) the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect;
     (d) any change in Debt Rating (or the discontinuance thereof) on the Term
Loan B or any other term loan established hereunder;
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth reasonable details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall identify the applicable provisions of this Credit
Agreement and any other Credit Document underlying the applicable Default or
Event of Default.
     7.04 Payment of Taxes.
     Pay and discharge (or in the case of Subsidiaries that are not Credit
Parties, cause to be paid and discharged) as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, except (a) those not overdue by more than
thirty (30) days, (b) those in an aggregate amount not in excess of $10 million
that are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (c) the non-payment of such amounts not in excess of $10 million which
would not reasonably be expected to result in a Material Adverse Effect.

75



--------------------------------------------------------------------------------



 



     7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Section 8.04
or 8.05); provided, however, other than the Borrower, no Credit Party nor any of
its Subsidiaries shall be required to preserve, renew or maintain its legal
existence or good standing if such Credit Party or Subsidiary shall determine
such preservation, renewal or maintenance is no longer desirable in the conduct
of the business of such Credit Party or Subsidiary;
     (b) take all commercially reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and
     (c) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
     7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material Property and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, except
to the extent the failure to so maintain, preserve and protect would not
reasonably be expected to result in a Material Adverse Effect; and
     (b) make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
     7.07 Maintenance of Insurance.
     Maintain in full force and effect with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
identifying the Collateral Agent as loss payee, with respect to casualty
insurance, and as additional insured, with respect to liability insurance and
providing for not less than thirty (30) days’ prior notice to the Collateral
Agent of the termination, lapse or cancellation of any such insurance, except in
the case of cancellation for failure to make a scheduled payment when due, in
which case ten (10) days’ prior written notice shall be required.
     7.08 Compliance with Laws.
     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
     7.09 Books and Records.
     Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the

76



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary, as the case may be, and (b) such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Subsidiary.
     7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to conduct field audits, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants (provided that the
Borrower may, if it so chooses, be present at or participate in any such
discussion), in each case, subject to matters which are privileged or otherwise
subject to confidentiality restrictions, all at the expense of the Borrower (but
subject to the limitations set forth in Section 11.04) and at such reasonable
times and reasonable durational periods during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that prior to the occurrence and continuance of an
Event of Default, the Borrower shall be responsible for the costs and expenses
of only one (1) such inspection each calendar year.
     7.11 Use of Proceeds.
     (a) Revolving Obligations. Use proceeds of the Revolving Obligations to
(i) refinance existing Indebtedness, (ii) finance, in part, the Triumph
Acquisition and fees and expenses incurred in connection therewith, and
(iii) finance working capital needs (including capital expenditures) and general
corporate purposes not prohibited by the terms hereof (including acquisitions
and investments permitted hereunder and capital expenditures).
     (b) Term Loan B. Use proceeds of the Term Loan B to (i) refinance existing
Indebtedness, (ii) finance, in part, the Triumph Acquisition and (iii) finance
the fees and expenses incurred in connection with the Transactions.
     (c) Incremental Term Loan Facilities. Use proceeds of any Incremental
Credit Facility that is a term loan as provided in the documentation
establishing such Incremental Credit Facility.
     7.12 Joinder of Subsidiaries as Guarantors.
     (a) Domestic Subsidiaries. Promptly notify the Administrative Agent of the
formation, acquisition (or other receipt of interests) or existence of a
Material Domestic Subsidiary, which notice shall include information as to the
jurisdiction of organization, the number and class of Capital Stock outstanding
and ownership thereof (including options, warrants, rights of conversion or
purchase relating thereto); and with respect to any such Subsidiary, cause the
joinder of such Subsidiary as a Guarantor pursuant to a Guarantor Joinder
Agreement (or such other documentation in form and substance reasonably
acceptable to the Administrative Agent) within thirty (30) days (or such later
date as the Administrative Agent may agree to in its sole discretion) of such
Subsidiary becoming a Material Domestic Subsidiary (except with respect to
Triumph Healthcare and its Subsidiaries, which guaranties shall be provided on
the Closing Date) accompanied by Organization Documents and an opinion of
counsel to such Credit Party, in form and substance reasonably satisfactory to
the Administrative Agent.
     (b) Foreign Subsidiaries. Not form or acquire any Foreign Subsidiaries
(other than in Puerto Rico) without the prior written consent of the Required
Lenders.

77



--------------------------------------------------------------------------------



 



     (c) Guaranties and Support Obligations in Respect of Other Funded Debt. Not
permit any of its Subsidiaries to give a guaranty or other Support Obligation in
respect of Funded Debt, unless (i) the guaranty or other Support Obligation is
otherwise permitted hereunder and (ii) such Subsidiary shall have given a
guaranty of the Obligations hereunder on an equal and ratable basis by becoming
a Guarantor pursuant to the terms hereof.
     7.13 Pledge of Capital Stock.
     Pledge or cause to be pledged to the Collateral Agent to secure the
Obligations (a) one hundred percent (100%) of the issued and outstanding Capital
Stock of each Material Domestic Subsidiary within thirty (30) days (or such
later date as the Administrative Agent may agree to in its sole discretion) of
its formation, acquisition or other receipt of such interests (except with
respect to Triumph Healthcare and its Subsidiaries, which pledges shall be
provided on the Closing Date to the extent otherwise required hereunder) and
(b) sixty-five percent (65%) of the issued and outstanding Capital Stock of each
of First-Tier Foreign Subsidiary within sixty (60) days (or such later date as
the Administrative Agent may agree to in its sole discretion) of its formation,
acquisition or other receipt of such interests, in each case pursuant to the
Pledge Agreement or pledge joinder agreements, together with opinions of counsel
and any filings and deliveries reasonably requested by the Collateral Agent in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent. The requirement
pursuant to clause (b) for the pledge of not more than sixty-five percent (65%)
of the Capital Stock in each First-Tier Foreign Subsidiary is intended to avoid
treatment of the undistributed earnings of a Foreign Subsidiary as a deemed
dividend to its United States parent for United States federal income tax
purposes. Each Credit Party shall pledge or cause to be pledged any greater or
lesser percentage of its interest in a Foreign Subsidiary that (whether pursuant
to existing Law or as the result of changes to, or clarifications of, existing
Law after the date hereof) (i) would not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary to be treated as a deemed
dividend to the United States parent of such Foreign Subsidiary, as determined
for United States federal income tax purposes, and (ii) would not otherwise
reasonably be expected to result in material adverse tax consequences to such
Foreign Subsidiary or its United States parent. In no event will any Credit
Party be required to pledge ownership interests in joint ventures and
non-Wholly-Owned Subsidiaries which by the terms of their governing documents do
not permit a pledge of the ownership interests without the consent of the other
owners, provided that such ownership interest shall be subject to the general
grant of a security interest regardless of any such prohibition unless the
prohibition is not rendered ineffective under the UCC (including the provisions
of Sections 9-407 and 9-408 thereof) or other applicable Law.
     7.14 Pledge of Other Property.
     Except for Subsidiaries not required to become a Guarantor pursuant to
Section 7.12, pledge and grant a security interest in substantially all personal
property (including accounts, contract rights, deposit accounts, chattel paper,
insurance proceeds, inventory, investments and financial assets, general
intangibles, intellectual property, licenses, machinery and equipment) located
in the United States and which may be perfected by filing financing statements
under the UCC or by filing notices of security interests in respect of
intellectual property with the United States Copyright Office or the United
States Patent and Trademark Office. The scope of the personal property covered
by this subsection will not include Excluded Property. In connection with any
grant of security interest under this subsection, the Credit Parties will
deliver to the Collateral Agent within thirty (30) days (or such later date as
the Administrative Agent may agree in its sole discretion) (i) a security
agreement in form and substance reasonably satisfactory to the Administrative
Agent and Collateral Agent, executed in multiple counterparts, and (ii) upon the
Collateral Agent’s reasonable written request, (a) notices of grant of security
interest in respect of intellectual property with the United States Copyright
Office or the United States Patent and Trademark Office reasonably satisfactory
to the Collateral Agent, executed in multiple counterparts, (b) such opinions of
counsel as the Administrative Agent and Collateral Agent may deem

78



--------------------------------------------------------------------------------



 



necessary or appropriate, in form and substance reasonably satisfactory to the
Administrative Agent and Collateral Agent, (c) evidence of casualty insurance
(consistent with the requirements for insurance hereunder) on personal property
showing the Collateral Agent as loss payee (if insurance is provided by a
commercial insurer), and (d) such other filings and deliveries as may be
necessary or appropriate as determined by the Collateral Agent in its reasonable
discretion; provided however, that the Credit Parties shall not be required to
provide (or cause to be provided) securities account control agreements, deposit
account control agreements, leasehold mortgages, collateral assignment of
leases, landlord lien waivers, landlord consents, control of letter of credit
rights or any pledge of ownership interests in joint ventures and
non-Wholly-Owned Subsidiaries which by the terms of their governing documents do
not permit a pledge of the ownership interests without the consent of the other
owners, provided that such ownership interest shall be subject to the general
grant of a security interest regardless of any such prohibition unless the
prohibition is not rendered ineffective under the UCC (including the provisions
of Sections 9-407 and 9-408 thereof) or other applicable Law.
     7.15 Maintenance of Debt Ratings.
     Use commercially reasonable efforts to maintain a Debt Rating with each of
Moody’s and S&P as long as the Term Loan B or any other term loan established
hereunder remains outstanding.
ARTICLE VIII
NEGATIVE COVENANTS
     Until the Termination Date has occurred, the Credit Parties will not, and
will not permit any of their Subsidiaries to:
     8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens securing the Loan Obligations hereunder, including cash
collateral and other Adequate Assurance pledged to any L/C Issuer or the
Swingline Lender to secure obligations of Defaulting Lenders and Impacted
Lenders as provided in Section 2.14;
     (b) Liens in favor of a Lender or any of its Affiliates pursuant to a
Secured Swap Contract or Treasury Management Agreement, but only to the extent
that (i) the obligations under such Secured Swap Contract or Treasury Management
Agreement are permitted under Section 8.03, (ii) such Liens are on the same
collateral that secures the Loan Obligations (other than cash collateral and
other Adequate Assurance referred to in clause (a) above) and (iii) the
obligations under such Secured Swap Contract or Treasury Management Agreement
and the Loan Obligations share pari passu (subject to Section 9.03) in the
collateral that is subject to such Liens;
     (c) Liens existing on the date hereof and listed on Schedule 8.01 and any
replacements, renewals or extensions thereof, provided that the property covered
thereby is not increased except as contemplated by Section 8.03(b) and any
replacement, renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);

79



--------------------------------------------------------------------------------



 



     (d) Liens for taxes, assessments or governmental charges (i) that are not
overdue for a period of more than thirty (30) days, (ii) if overdue by more than
thirty (30) days that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, or
(iii) not in excess of $10 million in the aggregate;
     (e) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, suppliers or other like Liens arising in the ordinary
course of business (i) that are not overdue for a period of more than thirty
(30) days, (ii) if overdue by more than thirty (30) days that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person, or (iii) not in excess of $10 million in the aggregate;
     (f) pledges or deposits in the ordinary course of business in connection
with (i) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or (ii) in respect of letters
of credit or bank guarantees that have been posted to support payment of the
items in the forgoing clause (i), so long as such pledge or deposit is limited
to not more than 105% of the stated amount of the letter of credit or bank
guarantee, as applicable;
     (g) deposits to secure (i) the performance of bids, contracts and leases
(other than Indebtedness for borrowed money), insurance, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business, or (ii) in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items in the foregoing clause (i), so long as such pledge or deposit is
limited to not more than 105% of the stated amount of the letter of credit or
bank guarantee, as applicable;
     (h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property and other minor defects or irregularities in title that,
in the aggregate, are not substantial in amount, and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
     (i) any attachment or judgment Lien not constituting an Event of Default
under Section 9.01(h);
     (j) Liens securing, or in respect of, obligations under capital leases or
Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the amount of Indebtedness
secured thereby is not increased (except (A) to the extent of interest accrued
thereon and any fees, premiums or expenses incurred in connection therewith and
(B) for any extensions, renewals, refinancings or replacements of such
Indebtedness, in any such case, without any increase in the principal amount
thereof other than for fees, expenses, premiums and accrued amounts paid in
connection therewith);
     (k) Liens on the property or assets of any Person that becomes a member of
the Consolidated Group following the Closing Date to the extent such Liens exist
at the time such Person becomes a member of the Consolidated Group; provided
such Liens, to the extent they secure Indebtedness related to Indebtedness
otherwise permitted hereunder, (i) were not created in contemplation thereof and
(ii) do not extend to any property or assets of any other member of the
Consolidated Group;
     (l) (i) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of any member of the
Consolidated Group and (ii) the rights reserved

80



--------------------------------------------------------------------------------



 



or vested in any Person by the terms of any lease, license, franchise, grant or
permit held by any member of the Consolidated Group or by statutory provision,
to terminate any such lease, license, franchise, grant, permit, or to require
annual or periodic payments as a condition to the continuance thereof;
     (m) any (i) interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, operating leases, (ii) Lien or restriction
that the interest or title of such lessor or sublessor may be subject to or
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii);
     (n) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (o) Liens created or deemed to exist in connection with a Securitization
Transaction permitted hereunder (including any related filings of any financing
statements), but only to the extent that any such Lien relates to the applicable
Securitization Receivables actually sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transaction (and the proceeds thereof);
     (p) Liens deemed to exist in connection with Investments in repurchase
agreements which constitute Investments permitted under Section 8.02;
     (q) bankers liens and rights of setoff with respect to customary depository
agreements entered into in the ordinary course of business and Liens securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
     (r) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (s) Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by a member of
the Consolidated Group in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements and the proceeds thereof;
     (t) Liens (A) (x) on advances of cash and Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 8.02 to be applied against the purchase price for such investment or
acquisition and (y) consisting of an agreement to dispose of any property in a
Disposition permitted under Section 8.05, and (B) consisting of earnest money
deposits of cash and Cash Equivalents made by a member of the Consolidated Group
in connection with any letter of intent or purchase agreement in connection with
any Investment permitted pursuant to Section 8.02, and (ii) letters of credit in
respect of the foregoing items set forth in clause (i), so long as such Liens
are limited to not more than 105% of the stated amount of the letter of credit
or bank guarantee, as applicable;
     (u) Liens created in connection with Indebtedness permitted under
Section 8.03(f); provided that any such Lien does not extend to any other
Property;
     (v) Liens on insurance policies and the proceeds thereof securing the
premiums therefor;
     (w) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and

81



--------------------------------------------------------------------------------



 



     (x) Liens other than those referred to herein above, provided that (i) the
aggregate amount of all obligations secured thereby shall not at any time
outstanding exceed $30 million in the aggregate and (ii) the Liens relate to
specific fixed assets and are not blanket liens.
     8.02 Investments.
     Make or permit to exist any Investments, except:
     (a) cash and Cash Equivalents, provided that any Investment which when made
complies with the requirements of the definition of the term Cash Equivalents
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements;
     (b) Investments (including intercompany Investments) existing on the date
hereof and listed on Schedule 8.02 and any extensions and renewals thereof;
     (c) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Borrower and its Subsidiaries in an aggregate
amount not to exceed $500,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors in the
ordinary course of business;
     (e) Investments by the Borrower and Domestic Subsidiaries in the Borrower
and Domestic Subsidiaries that are Wholly-Owned Subsidiaries;
     (f) advances or loans to customers and suppliers in the ordinary course of
business;
     (g) Support Obligations permitted by Section 8.03;
     (h) Investments by the Borrower and its Subsidiaries that constitute
Permitted Acquisitions or Permitted Joint Venture Investments; provided that
(except with respect to the Triumph Acquisition):
     (i) the aggregate amount of all such Investments (including cash and
non-cash consideration, Funded Debt assumed or guaranteed and the expected
amount of earn-out payments) shall not exceed $150 million in the aggregate in
any calendar year; and
     (ii) the aggregate amount of all such Permitted Joint Venture Investments
including, for purposes hereof, any Subsidiaries in Puerto Rico (including cash
and non-cash consideration, Funded Debt assumed or guaranteed and the expected
amount of earn-out payments) shall not exceed $60 million in the aggregate in
any calendar year (and provided further that not more than $15 million in the
aggregate may be invested in any calendar year in Wholly-Owned Subsidiaries in
Puerto Rico, non-Wholly Owned Subsidiaries in Puerto Rico or Permitted Joint
Venture Investments in Puerto Rico, and, otherwise, not more than $5 million in
the aggregate may be invested in any calendar

82



--------------------------------------------------------------------------------



 



year in joint ventures (other than in Puerto Rico) in which the Borrower or its
Wholly-Owned Subsidiaries does not own more than 50% of the economic and voting
interests);
     (i) Investments by Foreign Subsidiaries and Domestic Subsidiaries that are
not Wholly-Owned Subsidiaries in other members of the Consolidated Group
(including other Foreign Subsidiaries and other Domestic Subsidiaries that are
not Wholly-Owned Subsidiaries);
     (j) Investments resulting from a nonqualified deferred compensation plan
(structured as a “Rabbi Trust”) pursuant to which eligible employees have a
right to direct their respective Investments, but which are being held in the
name of the Borrower;
     (k) advances of payroll payments in the ordinary course of business;
     (l) Investments in the form of a cash deposit or prepayment of expenses to
vendors, suppliers and trade creditors so long as such deposits are made and
such expenses are incurred in the ordinary course of business;
     (m) Borrower and its Subsidiaries may receive and hold promissory notes and
other non-cash consideration received in connection with any Disposition
permitted by Section 8.05;
     (n) Liens, Indebtedness, fundamental changes, Dispositions and Restricted
Payments permitted by Sections 8.01, 8.03, 8.04, 8.05 and 8.06, to the extent
they could be considered Investments;
     (o) Investments received in connection with the satisfaction or enforcement
of Indebtedness or claims due or owing to members of the Consolidated Group or
as security for any such Indebtedness or claim;
     (p) capitalization or forgiveness of Indebtedness owing by and among
members of the Consolidated Group to the extent otherwise permitted hereunder;
     (q) Investments constituting (i) endorsements of negotiable instruments
held for collection or (ii) lease, utility and other similar deposits, in each
case in the ordinary course of business; and
     (r) other Investments not contemplated in the foregoing clauses of this
Section in an aggregate principal amount not to exceed $5 million at any time
outstanding.
     8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Credit Documents;
     (b) Indebtedness outstanding on the date hereof (including Indebtedness
assumed in connection with the Triumph Acquisition) and listed on Schedule 8.03
and Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
     (c) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Treasury Management Agreement or any Swap
Contract, provided that with respect to obligations under Swap Contracts, such
obligations are entered into by such

83



--------------------------------------------------------------------------------



 



Person in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;
     (d) unsecured intercompany Indebtedness owing by and among members of the
Consolidated Group to the extent permitted by Section 8.02;
     (e) obligations to make contingent payments (including earn-out payments)
incurred in connection with (i) Permitted Acquisitions, Permitted Joint Venture
Investments, Dispositions permitted under Section 8.05, and (ii) Dispositions or
Acquisitions consummated prior to the Closing Date;
     (f) (i) secured Indebtedness of the Borrower or any of its Subsidiaries,
including term loan indebtedness, mortgage indebtedness, purchase money
indebtedness, capital leases (provided that any recharacterized operating leases
on account of a change in GAAP after the Closing Date shall not be deemed to
constitute capital leases for purposes hereof) and Synthetic Leases, provided
that (A) the aggregate amount of all such Indebtedness shall not at any time
outstanding exceed $50 million, (B) with respect to such secured Indebtedness,
the liens and security interests relating thereto shall be limited to the fixed
assets that are the subject of the financing and (C) in the case of Indebtedness
assumed in connection with a Permitted Acquisition or Permitted Joint Venture
Investment, (x) the Indebtedness was not created in anticipation or
contemplation of such acquisition or investment and (y) no Default or Event of
Default shall exist immediately before or immediately after giving effect
thereto on a Pro Forma Basis and (ii) Permitted Refinancing Indebtedness in
respect of Indebtedness described in clause (i) above.
     (g) Support Obligations of the Borrower or any of its Subsidiaries in
respect of the Indebtedness permitted by this Section 8.03; provided that
Support Obligations in respect of any Subordinated Debt shall be subordinated in
right and time of payment to the Loan Obligations owing hereunder on the same
terms and conditions as the Subordinated Debt to which they relate;
     (h) Support Obligations of Funded Debt of a Permitted Joint Venture
Investment; provided that (i) the aggregate principal amount of all such Support
Obligations shall not exceed $20 million at any time outstanding and (ii) no
Default or Event of Default shall existing immediately before or immediately
after giving effect thereto on a Pro Forma Basis;
     (i) (i) unsecured Indebtedness of the Borrower, including Subordinated Debt
and seller financing in connection with a Permitted Acquisition or a Permitted
Joint Venture Investment; provided that (A) no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto on a Pro
Forma Basis, (B) the aggregate principal amount thereof shall not exceed
$200 million at any time outstanding, (C) any seller financing will be
Subordinated Debt, and (D) the proceeds of such unsecured Indebtedness shall be
subject to the mandatory prepayment provisions of Section 2.06(b)(iii) and
(ii) Permitted Refinancing Indebtedness in respect of Indebtedness described in
clause (i) above;
     (j) Indebtedness in respect of netting services, temporary overdraft
protections and similar arrangements in each case in connection with cash
management services in the ordinary course of business;
     (k) Indebtedness representing deferred compensation to officers, directors,
employees of the Consolidated Group;

84



--------------------------------------------------------------------------------



 



     (l) endorsement of items for deposit or collection received in the ordinary
course of business;
     (m) other Indebtedness of the Borrower not contemplated in the foregoing
clauses of this Section in an aggregate principal amount not to exceed
$30 million at any time outstanding.
     (n) obligations with respect to (i) workers’ compensation, unemployment
insurance or other forms of governmental insurance or benefits of social
security, to secure the performance of tenders, statutory obligations, bids,
leases, government contracts, contracts (other than in respect of Indebtedness
for borrowed money) and other similar obligations, insurance premiums or
reimbursement obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and return-of-money bonds and completion guarantees and other
obligations of a similar nature and (ii) letters of credit or guarantees to
support the payment of such items; and
     (o) premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (n) of this Section 8.03.
     8.04 Mergers and Dissolutions.
     Merge, dissolve, liquidate, consolidate with or into another Person, except
that:
     (a) so long as no Default or Event of Default exists or would result
therefrom, (a) any Subsidiary may merge or consolidate with (i) the Borrower;
provided that the Borrower shall be the continuing or surviving Person, (ii) any
Guarantor; provided that if such Guarantor is a Domestic Credit Party, a
Domestic Credit Party shall be the continuing or surviving Person or
(iii) another Subsidiary; provided that (A) if such Subsidiary is a Wholly-Owed
Subsidiary, a Wholly-Owned Subsidiary shall be the continuing or surviving
Person and (B) if such Subsidiary is a Domestic Subsidiary, a Domestic
Subsidiary shall be the continuing or surviving Person;
     (b) any Subsidiary may consummate a merger, dissolution, liquidation,
consolidation or winding up, the purpose of which is to effect a disposition
otherwise permitted by Section 8.05;
     (c) any Person may be merged or consolidated with or into the Borrower or
any Subsidiary if the acquisition of the Capital Stock (or the assets) of such
Person by the Borrower or such Guarantor is permitted by Section 8.02; provided
that (i) in the case of the Borrower, the Borrower shall be the continuing or
surviving Person and (ii) if a Guarantor is not the surviving or continuing
Person, the surviving Person becomes a Guarantor and complies with the
provisions of Section 7.12(a);
     (d) any Subsidiary of the Borrower may (i) dissolve, liquidate or wind up
its affairs at any time; provided that such dissolution, liquidation or winding
up, as applicable, would not reasonably be expected to have a Material Adverse
Effect or (ii) be converted into, or reorganized or reconstituted as, a
corporation, limited partnership or limited liability company; provided that at
the time of such conversion, reorganization or reconstitution, (A) all actions
required to maintain the perfection and priority of the Liens of the Credit
Documents shall have been taken to the reasonable satisfaction of Administrative
Agent, and (B) if the entity being converted, reorganized or reconstituted, as
applicable, is a Guarantor, the entity formed and/or surviving as a result of
any such conversion shall be a Guarantor; and

85



--------------------------------------------------------------------------------



 



     (e) the Borrower and its Subsidiaries may consummate the Triumph
Acquisition.
     8.05 Dispositions.
     Make any Disposition to or in favor of any Person, except:
     (a) Dispositions of property by any Subsidiary to a Credit Party or another
Subsidiary; provided that (i) if the transferor in such transaction is a
Guarantor, then the transferee must be a Credit Party, (ii) if the transferor in
such transaction is a Wholly-Owned Subsidiary, then the transferee must be a
Credit Party or a Wholly-Owned Subsidiary, and (iii) if the transferor in such a
transaction is a Domestic Subsidiary, then the transferee must also be a
Domestic Subsidiary, in each case, unless such Disposition is otherwise
permitted by the terms of this Section 8.05;
     (b) Dispositions by the Consolidated Group of property pursuant to Sale and
Leaseback Transactions permitted pursuant to
Section 8.03(f);
     (c) Dispositions (i) of notes or accounts receivable in connection with the
collection or compromise thereof or (ii) in connection with a Securitization
Transaction permitted hereunder;
     (d) Disposition of assets comprising hospitals or hospital units (or the
Capital Stock of a Person owning such assets) pursuant to one or more asset
exchange transactions for like or similar assets; provided that (i) the assets
to be received by any member of the Consolidated Group shall be received within
three (3) months of the Disposition of the assets subject to the exchange by
such member of the Consolidated Group, (ii) the portion of total consideration
received by any member of the Consolidated Group comprised of cash or Cash
Equivalents shall be included in calculations for determining the amount of
mandatory prepayments required, if any, pursuant to Section 2.06(b)(ii), and any
consideration paid by any member of the Consolidated Group comprised of cash or
Cash Equivalents shall constitute an Investment permitted under Section 8.02,
(iii) any such swap shall not result in a “net” loss of more than $5 million of
Consolidated EBITDA, (iv) any Indebtedness assumed in connection with any such
exchange transaction shall be permitted under Section 8.03, (v) any Liens on the
assets received by the Borrower or any of its Wholly-Owned Subsidiaries shall be
permitted under Section 8.01, (vi) the Borrower shall be in compliance with the
financial covenants in Section 8.14 after giving effect thereto on a Pro Forma
Basis, and (v) no Default or Event of Default shall exist immediately after
giving effect thereto;
     (e) licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Consolidated Group;
     (f) Dispositions of Investments permitted by Section 8.02(a);
     (g) the Borrower and other members of the Consolidated Group may sell or
dispose of shares of Capital Stock to the extent required to qualify members of
the governing body of such member of the Consolidated Group under applicable
Law;
     (h) Dispositions of any asset subject to any settlement of or payment in
respect of any property or casualty insurance claim or any condemnation
proceeding;

86



--------------------------------------------------------------------------------



 



     (i) Dispositions of Investments in joint ventures, to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
in, joint venture agreements and similar binding arrangements entered into in
the ordinary course of business;
     (j) the Borrower and its Subsidiaries may dispose of property no longer
useful in the business, or may abandon, fail to maintain or otherwise dispose of
assets (including IP Rights and leasehold properties) that are no longer
material to the business of the Borrower or any of its Subsidiaries, in each
case in the ordinary course of business;
     (k) cancellations of any intercompany Indebtedness among the Borrower and
its Subsidiaries and, to the extent constituting an Investment, such Investment
is permitted under Section 8.02;
     (l) Liens granted in compliance with Section 8.01, Investments made in
compliance with Section 8.02 and Restricted Payments made in compliance with
Section 8.06;
     (m) voluntary terminations of obligations in respect of Swap Contracts; and
     (n) other Dispositions by the Consolidated Group, provided that (i) any
such Disposition is for fair market value, (ii) for any Disposition, or series
of related Dispositions, in excess of $12.5 million, at least seventy-five
percent (75%) of the gross sales price shall be comprised of cash or Cash
Equivalents, and (iii) all such Dispositions will not exceed $25 million in the
aggregate in any calendar year; and (iv) no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto on a Pro
Forma Basis.
The Collateral Agent will promptly deliver to the Borrower upon request, at the
Borrower’s expense, such release documentation (including delivery of applicable
stock certificates) as may be reasonably requested to evidence the release of
subject Property from the security interests securing the obligations hereunder
in connection with dispositions permitted hereunder.
     8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, except
that,
     (a) Subsidiaries of the Borrower may pay dividends and make distributions
in respect of their Capital Stock;
     (b) the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person;
     (c) the Borrower may purchase, redeem or otherwise acquire shares of its
common stock or other common equity interests or warrants or options to acquire
any such shares with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;
     (d) The Borrower may make non-cash payments-in-kind on or in respect of
Subordinated Debt permitted hereunder;
     (e) beginning on the date twelve months after the Closing Date, the
Borrower may pay dividends and/or make cash purchases of its own Capital Stock
if (i) total cash consideration therefor does not exceed (A) $25 million in the
aggregate in any calendar year and (B) $75

87



--------------------------------------------------------------------------------



 



million in the aggregate from the Closing Date and (ii) no Event of Default
shall exist immediately before or immediately after giving effect thereto on a
Pro Forma Basis;
     (f) Restricted Payments not in excess of $100,000 in the aggregate shall be
permitted in lieu of issuing fractional shares in connection with the exercise
of warrants, options or other securities convertible into or exchangeable for
Capital Stock of the Borrower or its Subsidiaries;
     (g) repurchases of Capital Stock deemed to occur upon exercise of stock
options, rights or warrants, if such options represent a portion of the exercise
price of such Capital Stock;
     (h) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into the transactions permitted by Section 8.02; and
     (i) Restricted Payments (and regularly scheduled or required payments of
principal) in respect of Subordinated Debt or any Permitted Refinancing
Indebtedness thereof; provided that (i) the amount of all such payments shall
not exceed $15 million in the aggregate from the Closing Date, and (ii) in any
such case, no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis.
     8.07 [Intentionally Omitted].
     8.08 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Consolidated Group on the date hereof or any
business reasonably related, similar, ancillary or incidental thereto.
     8.09 Change in Fiscal Year.
     Change its fiscal year without the prior written consent of the
Administrative Agent (not to be unreasonably withheld, but with amendment, as
necessary and appropriate, of the reference dates on the financial covenants in
Section 8.14).
     8.10 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to the following:
     (a) transactions between or among the Credit Parties;
     (b) the consummation of the Triumph Acquisition, including the payment of
all fees, expenses, bonuses and awards related to the transactions contemplated
by the Triumph Merger Agreement;
     (c) indemnification payments to officers or directors of the Borrower and
its Subsidiaries to the extent required by the applicable Organization Documents
or applicable law;

88



--------------------------------------------------------------------------------



 



     (d) transactions otherwise expressly permitted by this Agreement;
     (e) the performance of the Borrower’s or any Subsidiary’s obligations under
any employment contract or collective bargaining agreement, employee benefit
plan, related trust agreement or any other similar agreement;
     (f) compensation (including bonuses and severance benefits and
indemnification arrangements) to directors, employees, officers or members of
management of the Borrower and its Subsidiaries in the ordinary course of
business; and
     (g) equity issuances not prohibited by this Agreement.
     8.11 Amendments to Documents.
     Amend or otherwise change the terms of any Subordinated Debt having an
aggregate principal amount then outstanding in excess of $10 million (other than
any intercompany Indebtedness), if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Subordinated Debt (or a trustee or other representative on
their behalf) which would be materially adverse to the Borrower or the interest
of the Lenders; it being understood that Permitted Refinancing Indebtedness is
permitted.
     8.12 No Further Negative Pledges.
     Enter into any Contractual Obligation (other than this Credit Agreement and
the other Credit Documents) that limits the ability:
     (a) of any Subsidiary to make Restricted Payments or to otherwise transfer
property to the Borrower or any Guarantor; provided, however, that this clause
(a) shall not prohibit (i) any limitations set forth in the Organization
Documents or to the extent required by Law, (ii) any limitations set forth in
any joint venture arrangements or similar arrangements to the extent permitted
to be entered into as expressly provided or required by this Credit Agreement,
(iii) any limitations on the disposition of assets subject to Permitted Liens,
(iv) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Closing Date in accordance with the provisions of this Agreement, (v) any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition or Permitted Joint Venture Investment, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, and (vi) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Credit Documents of the
contracts, instruments or obligations referred to above; provided that such
amendments or refinancings are no more restrictive in any material respect with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing and (vii) customary restrictions and conditions contained in any
agreement relating to the Disposition of any property or assets permitted under
Section 8.05 pending the consummation of such Disposition,
     (b) of any Domestic Subsidiary that is a Wholly-Owned Subsidiary to
guarantee the Obligations, or
     (c) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person to secure the Obligations; provided,
however, that this clause (c) shall not prohibit (i) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted

89



--------------------------------------------------------------------------------



 



under Section 8.03 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (ii) any Permitted
Lien or any document or instrument governing any Permitted Lien; provided that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien, (iii) customary restrictions and conditions
contained in any agreement relating to the Disposition of any property or assets
permitted under Section 8.05 pending the consummation of such Disposition,
(iv) customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, (v) with respect to customary
restrictions entered into in the ordinary course of business with respect to IP
Rights that limit the ability to grant a security interest in such IP Rights,
(vi) any agreements governing any leasehold interest (including any rights of
way, allocation agreements and other similar such interests in real estate) or
building entry agreements that limit the ability to grant a security interest in
such leasehold interest or building entry agreements, (vii) customary
anti-assignment provisions in contracts restricting the assignment thereof,
(viii) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Closing Date in accordance with the provisions of this Agreement, (ix) any
agreement in effect on the Closing Date or at the time any Person becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
and (x) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Credit Documents of the
contracts, instruments or obligations referred to above; provided that such
amendments or refinancings are no more restrictive in any material respect with
respect to such encumbrances and restrictions than those prior to such amendment
or refinancing.
     8.13 Sale Leasebacks.
     Except with the prior written consent of the Required Lenders, the Credit
Parties will not permit any member of the Consolidated Group to enter into any
Sale and Leaseback Transaction unless such Sale and Leaseback Transaction would
be permitted under Section 8.03(f) hereof.
     8.14 Financial Covenants.
     (a) Consolidated Senior Leverage Ratio. As of the last day of each fiscal
quarter, the Consolidated Senior Leverage Ratio shall be not greater than:

              Maximum Consolidated Fiscal Quarters Ending   Senior Leverage
Ratio
Closing Date through June 30, 2010
    3.75:1.0  
September 30, 2010
    3.50:1.0  
December 31, 2010 through September 30, 2011
    3.25:1.0  
December 31, 2011 through September 30, 2012
    3.00:1.0  
December 31, 2012 through December 31, 2013
    2.75:1.0  
March 31, 2014 and thereafter
    2.50:1.0  

     (b) Consolidated Total Leverage Ratio. As of the last day of each fiscal
quarter, the Consolidated Total Leverage Ratio shall be not greater than:

              Maximum Consolidated Fiscal Quarters Ending   Total Leverage Ratio
Closing Date through September 30, 2011
    3.75:1.0  
December 31, 2011 through September 30, 2013
    3.50:1.0  
December 31, 2013 and thereafter
    3.25:1.0  

90



--------------------------------------------------------------------------------



 



     (c) Consolidated Fixed Charge Coverage Ratio. As of the last day of each
fiscal quarter, the Consolidated Fixed Charge Coverage Ratio shall be not less
than:

              Minimum Consolidated     Fixed Charge Coverage Fiscal Quarters
Ending   Ratio
Closing Date through December 31, 2011
    1.25:1.0  
March 31, 2012 and thereafter
    1.50:1.0  

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
     9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within one (1) Business Day after notice of a drawing under a Letter of
Credit to the Borrower or other Credit Party, any reimbursement obligation in
respect thereof, or (iii) within three (3) Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee or other
amount due hereunder or under any other Credit Document; or
     (b) Specific Covenants. The Borrower or any other Credit Party fails to
perform or observe any term, covenant or agreement contained in (i) Section 7.01
and Section 7.02(a), and such failure shall continue unremedied for a period of
at least five (5) Business Days after the earlier of a Responsible Officer of a
Credit Party, becoming aware of such default or written notice thereof by the
Administrative Agent or (ii) any of Section 7.03(a), Section 7.05(a) (solely
with respect to the Borrower) or Section 7.11 or Article VIII.
     (c) Other Defaults. The Borrower or any other Credit Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Credit Document on its part to be performed or
observed and such failure continues for thirty (30) days after written notice
thereof to the Borrower by the Administrative Agent; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any member of the Consolidated Group (A) fails to
make any payment when due (after giving effect to any grace period applicable
thereto and whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $10 million, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of

91



--------------------------------------------------------------------------------



 



which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $10 million; or
     (f) Insolvency Proceedings, Etc. Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts. Any member of the Consolidated Group becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due; or
     (h) Judgments. There is entered against any member of the Consolidated
Group one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $10 million (to
the extent not covered by independent third-party insurance as to which the
insurer has not denied coverage) and remains undischarged, unvacated, unbonded
or unstayed pending appeal for a period in excess of thirty (30) days from the
date of entry; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10 million; or
     (j) Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder, ceases to be in full force and effect; or any Credit Party contests
in writing the validity or enforceability of any Credit Document; or any Credit
Party denies in writing that it has any or further liability or obligation under
any Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or
     (k) Change of Control. There occurs any Change of Control with respect to
the Borrower.

92



--------------------------------------------------------------------------------



 



     9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) upon written notice to the Borrower, declare the commitments of the
Lenders to make Loans and the obligations of the L/C Issuers to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligations shall be
terminated;
     (b) upon written notice to the Borrower, declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Credit Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Credit Documents or applicable Law;
provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (g), the obligation of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
non-contingent indemnities and expenses and amounts payable under Article III
payable to the Administrative Agent and the Collateral Agent, in each case in
its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
non-contingent indemnities and amounts payable to the Lenders under Article III,
ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Loan Obligations, ratably among the Lenders, the Swingline Lender and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;
     Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Swap Contract
between any Credit Party and any Secured Swap Provider, to the extent such
Secured Swap Contract is permitted hereunder, (c) payments of amounts due under
any Treasury Management Agreement between any Credit Party and any Lender, or
any

93



--------------------------------------------------------------------------------



 



Affiliate of a Lender and (d) the Administrative Agent for the account of the
applicable L/C Issuers, to Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and
     Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT AND COLLATERAL AGENT
     10.01 Appointment and Authorization of Administrative Agent and Collateral
Agent.
     (a) Each of the Lenders and each of the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers (other than the provisions of this
Section 10.01 but only for the limited purpose of acknowledging and consenting
to the appointment of the Administrative Agent and Collateral Agent hereunder
and Section 10.06), and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.
     (b) Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any Collateral Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any Collateral Document
or otherwise exist against the Collateral Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the
Collateral Documents with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Collateral Agent shall act on behalf of the Lenders with respect to any
Collateral and the Credit Documents, and the Collateral Agent shall have all of
the benefits and immunities (i) provided to the Administrative Agent under the
Credit Documents with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Collateral or the Credit Documents as
fully as if the term “Administrative Agent” as used in such Credit Documents
included the Collateral Agent with respect to such acts or omissions, and
(ii) as additionally provided herein or in the Credit Documents with respect to
the Collateral Agent.

94



--------------------------------------------------------------------------------



 



     10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the

95



--------------------------------------------------------------------------------



 



satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in good faith to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it in good faith
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     10.06 Resignation of the Administrative Agent.
     Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower (which consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall not be a
Disqualified Institution and shall be a bank or other financial institution with
an office in the United States, or an Affiliate of any such bank or financial
institution with an office in the United States; provided, however, that the
consent of the Borrower shall not be required if an Event of Default under
Section 9.01(a) or (f) shall have occurred and be continuing. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent or Collateral Agent, as applicable, gives notice of its
resignation, then the retiring Administrative Agent or Collateral Agent, as
applicable, shall on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent or Collateral Agent with the consent of the
Borrower (which consent not to be unreasonably withheld or delayed), as
applicable, meeting the qualifications set forth above; provided, however, that
the consent of the Borrower shall not be required if an Event of Default under
Section 9.01(a) or (f) shall have occurred and be continuing; provided further
that if the Administrative Agent or the Collateral Agent, as applicable, shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or
Collateral Agent, as applicable,

96



--------------------------------------------------------------------------------



 



shall be discharged from its duties and obligations hereunder and under the
other Credit Documents (except that in the case of any collateral security held
by the Administrative Agent or Collateral Agent, as applicable, on behalf of the
Lenders or the L/C Issuers under any of the Credit Documents, the retiring
Administrative Agent or Collateral Agent, as applicable, shall continue to hold
such collateral security until such time as a successor Administrative Agent or
Collateral Agent, as applicable, is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Collateral Agent, as applicable, shall instead be made
by or to each Lender and each L/C Issuer directly (and each Lender and L/C
Issuer will cooperate with the Borrower to enable the Borrower to take such
actions), until such time as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section) (other than its
obligations under Section 11.07). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or Collateral Agent’s resignation, as
applicable, hereunder and under the other Credit Documents, the provisions of
this Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral
Agent, as applicable, was acting as Administrative Agent or Collateral Agent, as
applicable.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, issued by the retiring L/C
Issuer and outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
     10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and each L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.
     10.08 No Other Duties.
     Anything herein to the contrary notwithstanding, none of the Co-Syndication
Agents, Co-Documentation Agents, Joint Lead Arrangers, Joint Book Managers,
Co-Documentation Agents or other

97



--------------------------------------------------------------------------------



 



similar titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or an L/C Issuer hereunder.
     10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or any L/C Issuer in any such proceeding.
     10.10 Collateral and Guaranty Matters.
     The Lenders and the L/C Issuers irrevocably authorize each of the
Administrative Agent and the Collateral Agent to (and the Administrative Agent
and the Collateral Agent will, in any such case):
     (a) release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) on the date upon which Aggregate Commitments
are terminated and all Loan Obligations (other than contingent indemnification
obligations) are paid in full and all Letters of Credit (other than Letters of
Credit as to which Cash Collateral has been provided or Alternative Arrangements
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuers shall have been made) have expired or terminated (such date, the
“Termination Date”), (ii) that is Disposed or to be Disposed as part of or in
connection with any disposition permitted hereunder or under any other Credit
Document, or

98



--------------------------------------------------------------------------------



 



(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.01(j); and
     (c) to release any Guarantor from its obligations under the guaranty
provided hereunder if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the authority of the
Collateral Agent to release or subordinate its interest in particular property
and of the Administrative Agent to release any Guarantor from its obligations
hereunder pursuant to this Section 10.10.
ARTICLE XI
MISCELLANEOUS
     11.01 Amendments, Etc.
     (a) Except as expressly provided herein below, no amendment or waiver of
any provision of this Credit Agreement or any other Credit Document, and no
consent to any departure by the Borrower or any other Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders (or by the
Administrative Agent on behalf of the Required Lenders upon receipt of a consent
and direction letter from the Required Lenders) and the Borrower or the
applicable Credit Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that:
     (i) no such amendment, waiver or consent shall be effective without the
written consent of each Lender directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Required Lenders) where the
effect would be to:
     (A) extend the scheduled final maturity of any Loan or Note of such Lender;
     (B) waive, reduce or postpone any scheduled repayment (but not prepayment)
in respect of such Lender’s Loans;
     (C) reduce the rate of interest on any Loan or any fee payable hereunder or
prepayment of any premium payable hereunder, provided that for purposes hereof,
neither the amendment or waiver of application of the Default Rate nor the
amendment, modification or waiver of the financial covenants or the financial
covenant definitions hereunder shall be considered to constitute a reduction in
the rate of interest or fees, even if the effect thereof would be to reduce the
rate of interest or fees otherwise payable hereunder;
     (D) extend the time for payment of any interest or fees or prepayment
premium owing to such Lender;
     (E) reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit (except by virtue of any waiver of
a prepayment owing to such Lender);

99



--------------------------------------------------------------------------------



 



     (F) increase the Commitment of such Lender hereunder; provided that in no
event shall an amendment, modification, termination, waiver or consent with
respect to any mandatory prepayment, condition precedent, covenant, Default or
Event of Default be considered an increase in Commitments and that an increase
in the available portion of any Commitment of any Lender or any rescission of
the acceleration of the Loans shall not constitute an increase in Commitments;
     (G) amend, modify, terminate or waive any provision of Section 2.11(f),
Section 2.12, Section 9.03 or clause (a) of this Section 11.01 as to such Lender
(except for, in each case, technical amendments with respect to the
establishment of additional tranches or additional extensions of credit pursuant
to this Credit Agreement to provide protective provisions hereunder of
substantially the type afforded those tranches and extensions of credit on the
Closing Date and except for, solely in respect of clause (a) of this Section
11.01, technical amendments which do not adversely affect the rights of any
Lender);
     (H) change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (i) the making of advances
(including participations), (ii) the manner of application of payments or
prepayments of principal, interest or fees, (iii) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (iv) the
manner of reduction of Commitments and committed amounts, except that nothing
contained herein shall limit (A) an “amend and extend” of some, but not all, of
the Commitments under a credit facility hereunder, (B) a termination of
Commitments held by a Defaulting Lender, (C) any changes resulting solely from
increases or other changes in the aggregate amount of the Commitments permitted
hereunder or otherwise approved pursuant to this Section 11.01 and to reflect
the addition of any Loans or extension of credit permitted hereunder or (D) a
purchase by the Borrower at a discount of the loans and obligations hereunder on
terms and conditions acceptable to the Required Lenders;
     (I) amend the definition of “Required Lenders” or “Commitment Percentage”
(except for technical amendments with respect to the establishment of additional
tranches or additional extensions of credit pursuant to this Credit Agreement to
provide for substantially the same kind of treatment afforded those tranches and
extensions of credit on the Closing Date);
     (J) release all or substantially all of the Collateral, or release all or
substantially all of the Guarantors from their guaranty obligations, except as
expressly provided herein or in the other Credit Documents, or otherwise
appropriate in connection with transactions permitted hereunder, provided that
it is understood and agreed that additional tranches or additional extensions of
credit established pursuant to the terms of this Credit Agreement may be equally
and ratably secured (or secured on a junior basis) by the Collateral securing
the loans and obligations hereunder; or
     (ii) unless also signed by the Required Revolving Lenders, no such
amendment, waiver or consent shall:
     (A) waive any Default or Event of Default for purposes of Section 5.02 in
respect of a Credit Extension under the Revolving Commitments;

100



--------------------------------------------------------------------------------



 



     (B) amend or waive any mandatory prepayment on the Revolving Obligations
under Section 2.06(b) or the manner of application thereof to the Revolving
Obligations under Section 2.06(c); or
     (C) amend or waive the provisions of this Section 11.01(a)(ii) or the
definition of “Required Revolving Lenders” (except for, in each case, technical
amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Credit Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
Section 11.01(a)(ii), technical amendments which do not adversely affect the
rights of the Revolving Lenders); or
     (iii) unless also signed by the Required Term Loan B Lenders, no such
amendment, waiver or consent shall:
     (A) amend or waive any mandatory prepayment on the Term Loan B under
Section 2.06(b) or the manner of application thereof to the Term Loan B under
Section 2.06(c), or
     (B) amend or waive the provisions of this Section 11.01(a)(iii) or the
definition of “Required Term Loan B Lenders” (except for, in each case,
technical amendments with respect to the establishment of additional tranches or
additional extensions of credit pursuant to this Credit Agreement to provide for
substantially the same kind of treatment afforded those tranches and extensions
of credit on the Closing Date, and except for, solely in respect of this
Section 11.01(a)(iii), technical amendments which do not adversely affect the
rights of the Term Loan B Lenders);
     (iv) unless also consented to in writing by an L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of such L/C
Issuer under this Credit Agreement or any Issuer Document relating to any Letter
of Credit issued or to be issued by it;
     (v) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;
     (vi) unless also consented to in writing by the Administrative Agent, no
such amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and
     (vii) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;
and provided further that, notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that
     (A) the Revolving Commitment of a Defaulting Lender may not be increased or
extended and the principal amount of the Loans or L/C Borrowings of the
Defaulting Lender may not be reduced or forgiven, and

101



--------------------------------------------------------------------------------



 



     (B) the rate of interest for the Defaulting Lender may not be reduced
(except as expressly provided in clause (a)(i)(C) above) in a way that would
affect a Defaulting Lender more adversely than the other affected Lenders,
     without, in any such case, the consent of the Defaulting Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) each of the Fee
Letters may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.
     (b) For the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Credit Agreement, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent for the purpose of
including one or more Incremental Credit Facilities contemplated in subsection
(e) of Section 2.01, by (i) increasing the aggregate amount of Commitments under
any of the respective facilities and (ii) adding one or more additional
borrowing tranches hereunder and to provide for the ratable sharing of the
benefits of this Credit Agreement and the other Loan Documents with the Other
commitments and Obligations contemplated herein and therein.
     11.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders and the L/C Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail (including by
portable document format “pdf”) and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or the L/C

102



--------------------------------------------------------------------------------



 



Issuer, as applicable, has notified the Administrative Agent and the Borrower
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT
PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Credit
Party’s or the Administrative Agent’s transmission of Credit Party Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to any Credit Party, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Credit Party Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
material non-public information with respect to the Borrower or its securities
for purposes of United States Federal or state securities laws.

103



--------------------------------------------------------------------------------



 



     (e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) given by or on
behalf of the Borrower even if such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     11.03 No Waiver; Cumulative Remedies; Enforcement.
     No failure by any Lender, any L/C Issuer, Swingline Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the authority to enforce rights and remedies hereunder and
under the other Credit Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent or the Collateral Agent, as the case may be, in accordance
with Section 9.02 for the benefit of all the Lenders and the L/C Issuers;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (b) any L/C Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.08 (subject to the terms of Section 2.12), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then the Required Lenders shall have the rights otherwise ascribed to
the Administrative Agent pursuant to Section 9.02.
     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees and expenses of Moore & Van Allen, PLLC, or any
successor firm acting in such capacity, and, if necessary, one (1) local
counsel) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and
(ii) without duplication of Section 2.03, all reasonable out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Lender or any L/C Issuer, including the reasonable fees
and expenses of counsel (but limited, in the case of legal fees and expenses, to
the reasonable fees and expenses of one outside law firm for the Administrative
Agent or Collateral Agent, as appropriate, and one outside law firm for the
Lenders taken as a whole, and, if necessary and appropriate, one local counsel
and one regulatory counsel for the

104



--------------------------------------------------------------------------------



 



Administrative Agent or the Collateral Agent, as appropriate, and the Lenders
taken as a whole in each appropriate jurisdiction, unless the interests of any
Lender or group of Lenders are distinctly or disproportionately affected, then
one additional counsel for each such Lender or group of Lenders), in connection
with the enforcement or protection of its rights and interests (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees and
expenses of counsel (but limited, in the case of legal fees and expenses, to the
reasonable fees and expenses of one outside law firm for the Administrative
Agent and the Lenders taken as a whole, and, if necessary and appropriate, one
local counsel and one regulatory counsel for the Administrative Agent taken as a
whole in each appropriate jurisdiction, unless (x) the interests of the
Administrative Agent and the Lenders are sufficiently divergent, in which case
one additional counsel may be appointed and (y) if the interests of any Lender
or group of Lenders are distinctly or disproportionately affected, one
additional counsel for each such Lender or group of Lenders), in each case
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Credit Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Credit Agreement, any
other Credit Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Credit Documents (including in respect of any
matters addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit issued by it if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of any such
Indemnitee, in the case of the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof) and their Related Parties, and
from gross negligence, bad faith, willful misconduct or material breach of the
Indemnitee’s obligations hereunder or under any of the other Credit Documents,
in the case of the Lenders, the L/C Issuers and their Related Parties.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Aggregate Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount,

105



--------------------------------------------------------------------------------



 



provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto (or any Indemnitee) shall assert, and each
party hereto (and each Indemnitee) hereby waives, any claim against any other
party hereto (or any Indemnitee), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No party hereto shall be liable for
any damages arising from the unauthorized use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
party through telecommunications, electronic or other information transmission
systems in connection with this Credit Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby other than for direct or
actual damages resulting from the gross negligence, bad faith or willful
misconduct of, such party as determined by a final and nonappealable judgment of
a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than fifteen (15) days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, any L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent on demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the Termination Date.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither any Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative

106



--------------------------------------------------------------------------------



 



Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million, in the case of any assignment of a
Revolving Commitment, and $1 million, in the case of any assignment with respect
to the Term Loan, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an assignee and members of its Assignee Group) will be treated
as a single Eligible Assignee for purposes of determining whether such minimum
amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among its separate Revolving Commitment and Term Loan Commitment on
a non-pro rata basis;

107



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment; provided that whether
or not an Event of Default has occurred and is continuing at the time of such
assignment, consent of the Borrower, which shall be made in its sole discretion,
shall be required with respect to any assignment to a Disqualified Institution,
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
or (3) such assignment is made pursuant to Section 11.06(f);
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;
     (C) the consent of each L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries without the consent
of the Required Lenders.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     (vii) No Assignment to Defaulting Lenders or Impacted Lenders. No
assignment may be made to a Defaulting Lender or an Impacted Lender without the
prior written consent of the Administrative Agent, the L/C Issuers, the
Swingline Lender and the Borrower.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits (and be subject to the
obligations) of Sections 3.01, 3.04, 3.05, 11.04 and 11.07 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request,

108



--------------------------------------------------------------------------------



 



the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this subsection shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Disqualified Institution, or unless
otherwise consented to by the Required Lenders, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01, unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time, without the consent of the
Borrower, pledge or assign a security interest in all or any portion of its
rights under this Credit Agreement (including under its Note(s), if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

109



--------------------------------------------------------------------------------



 



     (g) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America, Royal Bank or BNP Paribas assigns all of its Revolving Commitment
and Revolving Loans pursuant to subsection (b) above, Bank of America, Royal
Bank or BNP Paribas, as applicable, may, (i) upon thirty (30) days’ notice to
the Borrower and the Revolving Lenders, resign as an L/C Issuer and/or (ii) in
the case of Bank of America, upon thirty (30) days’ notice to the Borrower,
resign as Swingline Lender. In the event of any such resignation as an L/C
Issuer or Swingline Lender, the Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America, Royal Bank or BNP Paribas as an
L/C Issuer or Swingline Lender, as the case may be. If Bank of America, Royal
Bank or BNP Paribas resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Lenders to make Base Rate Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(b). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit issued by the retiring L/C
Issuer, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the resigning L/C Issuer to effectively assume the
obligations of such resigning L/C Issuer with respect to such Letters of Credit.
     11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, each Lender and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and, in the
case of its Affiliates, the Administrative Agent, relevant Lender or L/C Issuer,
as applicable, shall be responsible for its Affiliates’ compliance under this
Section 11.07), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.01(e) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower that is not known to be bound by confidentiality
obligations to the Borrower and other Credit Parties.

110



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis from a source not known by the Administrative Agent,
relevant Lender or L/C Issuer to be bound by confidentiality obligations to the
Borrower and other Credit Parties prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, each Lender and each L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.
     11.08 Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, each L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Credit Agreement or any other Credit Document and although
such obligations of such Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, such L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and such L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary

111



--------------------------------------------------------------------------------



 



prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness.
     This Credit Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Credit Agreement and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Credit Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy or other electronic imaging means
(including pdf) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.
     11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     11.12 Severability.
     If any provision of this Credit Agreement or the other Credit Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     11.13 Replacement of Lenders.
     If (a) any Lender requests compensation under Section 3.04, (b) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
(c) a Lender (a “Non-Consenting Lender”) does not consent (including, without
limitation, by a failure to respond in writing to a proposed amendment by the
date and time specified by the Administrative Agent) to a proposed amendment,
consent, change, waiver, discharge or termination with respect to any Credit
Document that has been approved by Required Lenders or Lenders of a particular
class of loans under Section 11.01 but which requires unanimous consent of all
Lenders, all affected Lenders or all Lenders of a particular class of loans, as
applicable, or (d) any Lender is a Defaulting Lender or an Impacted Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights and
obligations under this Credit Agreement and the related

112



--------------------------------------------------------------------------------



 



Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b)(iv) unless waived by the Administrative Agent
in its discretion;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Revolving Lenders, L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable Laws; and
     (v) in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;
     provided that the failure by any Lender being replaced hereunder to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Lender and the mandatory assignment of such Lender’s Commitments
and outstanding Loans and, with respect to the Revolving Lenders, participations
in L/C Obligations pursuant to this Section 11.13 shall nevertheless be
effective without the execution by such Lender of an Assignment and Assumption.
Each Lender hereby agrees that in the event it is a Defaulting Lender or an
Impacted Lender, it shall cooperate with and provide assistance to the Borrower
as reasonably requested by Borrower in connection with its replacement pursuant
to this Section 11.13. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT

113



--------------------------------------------------------------------------------



 



OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING UNDER THIS CREDIT AGREEMENT, ANY CREDIT DOCUMENT OR ANY COLLATERAL
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY TO ENFORCE ITS RIGHTS
WITH RESPECT TO ANY OF THE BORROWER’S OR OTHER CREDIT PARTY’S PROPERTIES IN THE
COURTS OF THE JURISDICTION IN WHICH SUCH PROPERTIES ARE LOCATED.
     (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrower, each other Credit
Party and their respective Affiliates, on the one hand, and the

114



--------------------------------------------------------------------------------



 



Administrative Agent and the Joint Lead Arrangers, on the other hand, (B) each
of the Borrower and the other Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and the Joint Lead Arrangers each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
of the Joint Lead Arrangers has any obligation to the Borrower, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent and the Joint
Lead Arrangers and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor any of the Joint Lead Arrangers has any obligation to
disclose any of such interests to the Borrower, any other Credit Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Credit Parties hereby waives and releases any claims that
it may have against any of the Administrative Agent and the Joint Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     11.17 Electronic Execution of Assignments and Certain Other Documents.
     The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.18 USA PATRIOT Act.
     Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
     11.19 Cooperation.
     The Administrative Agent and the Collateral Agent owe an obligation to
cooperate with the Borrower and the other Credit Parties with respect to, and to
provide assistance in the facilitation of, transactions permitted hereunder
(including releases of guaranty obligations and security interests in respect of
Dispositions permitted hereunder). The Administrative Agent and the Collateral
Agent shall be protected for determinations made in good faith and shall be
entitled to rely on advice of counsel in respect thereof and entitled to wait
for confirmation, guidance or direction from the Required Lenders in respect
thereof and entitled to rely on any such confirmation, guidance or direction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

115



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed as of the date first above written.

         
BORROWER:
  REHABCARE GROUP, INC.,    
 
  a Delaware corporation    
 
       
 
  By: /s/ Jay W. Shreiner
 
Name: Jay W. Shreiner    
 
  Title: Executive Vice President and Chief Financial Officer    
 
       
GUARANTORS:
  AMERICAN VITALCARE, LLC,    
 
  a California limited liability company    
 
  REHABCARE GROUP OF CALIFORNIA, LLC,    
 
  a Delaware limited liability company    
 
  REHABCARE GROUP EAST, INC.,    
 
  a Delaware corporation    
 
  REHABCARE GROUP MANAGEMENT SERVICES, INC.,    
 
  a Delaware corporation    
 
  SALT LAKE PHYSICAL THERAPY ASSOCIATES, INC.,    
 
  a Utah corporation    
 
  LOUISIANA SPECIALTY HOSPITAL, L.L.C.,    
 
  a Delaware limited liability company    
 
  WEST GABLES REHABILITATION HOSPITAL, L.L.C.,    
 
  a Delaware limited liability company    
 
  LAFAYETTE SPECIALTY HOSPITAL, L.L.C.,    
 
  a Delaware limited liability company    
 
  TULSA SPECIALTY HOSPITAL, L.L.C.,    
 
  a Delaware limited liability company    
 
  CLEAR LAKE REHABILITATION HOSPITAL, L.L.C.,    
 
  a Delaware limited liability company    
 
  CANNON & ASSOCIATES, LLC,    
 
  a Delaware limited liability company    
 
  SYMPHONY HEALTH SERVICES, LLC,    
 
  a Delaware limited liability company    
 
  VTA MANAGEMENT SERVICES, LLC,    
 
  a Delaware limited liability company    
 
  VTA STAFFING SERVICES, LLC,    
 
  a Delaware limited liability company    
 
  REHABCARE GROUP OF TEXAS, LLC,    
 
  a Texas limited liability company    
 
       
 
  By: /s/ Patricia S. Williams
 
Name: Patricia S. Williams    
 
  Title:   Sr. Vice President, General Counsel and Secretary    

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            REHABCARE GROUP OF ARLINGTON, LP,
a Texas limited partnership
REHABCARE GROUP OF AMARILLO, LP,
a Texas limited partnership

By:   RehabCare Group, Inc.,
         a Delaware corporation, as its general partner
   

            By:   /s/ Patricia S. Williams       Name: Patricia S. Williams     
Title:   Senior Vice President, General Counsel and Corporate Secretary     

            REHABCARE HOSPITAL HOLDINGS, L.L.C.,
a Delaware limited liability company
      By:   /s/ Patricia S. Williams       Name:   Patricia S. Williams     
Title:   Senior Vice President, General Counsel and Corporate Secretary     

            REHABCARE MERGER SUB CORPORATION,
a Delaware corporation
      By:   /s/ Patricia S. Williams       Name:   Patricia S. Williams     
Title:   Senior Vice President, General Counsel & Secretary     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
      By:   /s/ Michael Brashler         Name:   Michael Brashler       
Title:   Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          LENDERS: BANK OF AMERICA, N.A.,
as Swingline Lender, an L/C Issuer and a Lender
      By:   /s/ Stefanie R. Bez         Name:   Stefanie R. Bez        Title:  
Senior Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
as an L/C Issuer and a Lender
      By:   /s/ Gordon C. MacArthur         Name:   Gordon C. MacArthur       
Title:   Authorized Signatory     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as an L/C Issuer and a Lender
      By:   /s/ Richard Cushing         Name:   Richard Cushing        Title:  
Director              By:   /s/ Guillaume Saban         Name:   Guillaume Saban 
      Title:   Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Mary E. Gherty         Name:   Mary E. Gherty        Title:  
Managing Director     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
      By:   /s/ Peter B. Zone         Name:   Peter B. Zone        Title:   Duly
Authorized Signatory     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            REGIONS BANK,
as a Lender
      By:   /s/ Helen C. Hartz         Name:   Helen C. Hartz        Title:  
Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMPASS BANK,
as a Lender
      By:   /s/ Spencer L. Sockwell         Name:   Spencer L. Sockwell       
Title:   Sr. Managing Director              By:   /s/ Christopher J. Cain      
  Name:   Christopher J. Cain        Title:   Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Steven F. Paley         Name:   Steven F. Paley        Title:  
Sr. Vice President     

REHABCARE GROUP, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 2.01
FORM OF LENDER JOINDER AGREEMENT
     THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of
                     ___, 20___, to the Credit Agreement referenced below is by
and among [NEW LENDER] (the “New Lender”), REHABCARE GROUP, INC., a Delaware
corporation (the “Borrower”), and BANK OF AMERICA, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
W I T N E S S E T H
     WHEREAS, pursuant to that Amended and Restated Credit Agreement, dated as
of November 24 2009 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent, the Lenders have agreed to provide the Borrower with a
revolving credit and term loan facility;
     WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Borrower
has requested that the New Lender provide an Incremental Credit Facility under
the Credit Agreement; and
     WHEREAS, the New Lender has agreed to provide the Incremental Credit
Facility on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Capitalized terms used but not defined herein shall have the meaning
provided to such terms in the Credit Agreement.
     2. The New Lender hereby agrees to provide a [Revolving Commitment] [Term
Loan B Commitment] [other Incremental Credit Facility] to the Borrower [during
the Commitment Period] in an amount [up to its Revolving Committed Amount]
[equal to the Term Loan Committed Amount] [other Incremental Credit Facility
amount] set forth on Schedule 2.01 attached hereto. The New Lender’s [Revolving
Commitment Percentage] [Term Loan B Commitment Percentage] [other Incremental
Credit Facility percentage] as of the date hereof shall be as set forth on
Schedule 2.01 attached hereto. The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.01 attached hereto.
     [3. The New Lender shall be deemed to have purchased, without recourse, a
risk participation from each of the L/C Issuers in all Letters of Credit issued
by it under the Credit Agreement (including Existing Letters of Credit) and the
obligations arising thereunder in an amount equal to its Revolving Commitment
Percentage of the obligations under such Letters of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the L/C Issuer and discharge when due, its
Revolving Commitment Percentage of the obligations arising under such Letters of
Credit.]

 



--------------------------------------------------------------------------------



 



     [4.] The New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement, (iii) from and after the date hereof, it
shall be bound by the provisions of the Credit Agreement as a [Revolving] [Term
B Loan] [other Incremental Credit Facility] Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (v) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including pursuant to Section 3.01(e) of the Credit Agreement), duly
completed and executed by the New Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.
     5. The Borrower agrees that, as of the date hereof, the New Lender shall
(a) be a party to the Credit Agreement, (b) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.
     6. The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.
     7. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.
     8. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by a duly authorized officer as of the date first above written.

                  NEW LENDER:   [NEW LENDER]    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                BORROWER:   REHABCARE GROUP, INC.,             a Delaware
corporation    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                Accepted and Agreed:            
 
                BANK OF AMERICA, N.A.,             as Administrative Agent      
     
 
               
By:
               
Name:
 
 
           
Title:
               
 
                [Consented to:            
 
                [L/C Issuer(s)]            
 
               
By:
               
Name:
 
 
           
Title:
               
 
                BANK OF AMERICA,N.A.,             as Swingline Lender          
 
 
               
By:
               
Name:
 
 
           
Title:]
               

 



--------------------------------------------------------------------------------



 



Schedule 2.01 to Lender Joinder Agreement
LENDERS AND COMMITMENTS

                                                                             
Term Loan   [Incremental   [Incremental     Revolving   Revolving   Term Loan B
  B   Facility   Facility     Commitment   Committed   Commitment   Committed  
commitment   committed Lender   Percentage   Amount   Percentage   Amount  
percentage]   amount]
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
 
                                               
Total:
                                               

 



--------------------------------------------------------------------------------



 



Exhibit 2.02
FORM OF LOAN NOTICE
Date:                     
To:       Bank of America, N.A., as Administrative Agent

Re:   Amended and Restated Credit Agreement, dated as of ______, 20__ (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among RehabCare
Group, Inc. (the “Borrower”), the Guarantors identified therein, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

              1.   The undersigned hereby requests the following:    
 
                o a Swingline Borrowing   o a Revolving Loan Borrowing
 
                o a Revolving Loan continuation   o a Revolving Loan conversion
 
                o a Term Loan B Borrowing   o a Term Loan B conversion
 
                o a Term Loan B continuation   o an [Incremental Term Loan]
Borrowing
 
                o an [Incremental Term Loan] conversion    
 
                o an [Incremental Term Loan] continuation    
 
            2.   Date of Borrowing (which shall be a Business Day):
                                                              
                  
 
            3.   Amount of Borrowing:
                                                                                                                      
             
 
            4.   Type of Loan requested (select one):
 
                o Base Rate Loan (required for Swingline)
 
                o Eurodollar Rate Loan
 
            5.   Interest Period for Eurodollar Rate Loans (select one):

             
 
  o One Month   o Two Months   o Three Months
 
  o Six Months   o Nine Months (if available)   o Twelve Months (if available)

The undersigned Officer (to his or her knowledge and in his or her capacity as
an Officer of Borrower , and not individually) certifies on behalf of the
Borrower as of the date hereof that:

 



--------------------------------------------------------------------------------



 



[(a) (i) The representations and warranties set forth in Section 6.01(a) and
(b)(i), 6.02(a), 6.04 and 6.15 of the Credit Agreement are true and correct in
all material respects, and (ii) the representations made by or on behalf of
Triumph Healthcare in the Triumph Merger Agreement, but only to the extent that
the Borrower has the right to terminate its obligations under the Triumph Merger
Agreement as a result of a breach of such representations in the Triumph Merger
Agreement, are true and correct in all material respects.]1
[(a) The representations and warranties contained in Article VI of the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects as of such earlier date; and
(b) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute an Event
of Default or a Default.]2

              BORROWER:   REHABCARE GROUP, INC.,         a Delaware corporation
   
 
           
 
  By:        
 
 
 
Name:    
 
  Title:    

 

1   For notice given on the Closing Date only.   2   For notices given after the
Closing Date but excluding notices requesting only a conversion of a Loan to, or
a continuation of, a Eurodollar Rate Loan.

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-1
FORM OF REVOLVING NOTE
                     __, 20__
     FOR VALUE RECEIVED, REHABCARE GROUP, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [LENDER’S NAME] or its registered
permitted assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the lesser of (a) [Lender’s Revolving
Committed Amount] and (b) the unpaid principal amount of all advances made by
the Lender to the Borrower as Revolving Loans, when and as provided under that
certain Amended and Restated Credit Agreement, dated as of dated as of
November 24, 2009 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.
     The Borrower hereby promises to pay interest on the unpaid principal amount
of each Revolving Loan made by the Lender to the Borrower from the date of such
Revolving Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.
     This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Lender may attach schedules to this Revolving Note and
endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.
     This Revolving Note is subject to restrictions on transfer or assignment as
provided in the Credit Agreement. The terms of this Revolving Note are subject
to amendment only in the manner provided in the Credit Agreement.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Revolving Note.
     THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



              BORROWER:       REHABCARE GROUP, INC.,         a Delaware
corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-2
FORM OF SWINGLINE NOTE
                     __, 200_
     FOR VALUE RECEIVED, REHABCARE GROUP, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to BANK OF AMERICA, N.A. or its registered
permitted assigns (the “Swingline Lender”), in accordance with the provisions of
the Credit Agreement (as hereinafter defined), the unpaid principal amount of
all advances made by the Swingline Lender to the Borrower as Swingline Loans,
when and as provided under that certain Amended and Restated Credit Agreement
dated as of November 24, 2009 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”) by and among the Borrower, the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
     The Borrower promises to pay interest on the unpaid principal amount of
each Swingline Loan made by the Swingline Lender to the Borrower from the date
of such Swingline Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Swingline Lender in Dollars in immediately available funds at
the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
     This Swingline Note is the Swingline Note referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. The Swingline Lender may attach schedules to this
Swingline Note and endorse thereon the date, amount and maturity of its
Swingline Loans and payments with respect thereto.
     This Swingline Note is subject to restrictions on transfer or assignment as
provided in the Credit Agreement. The terms of this Swingline Note are subject
to amendment only in the manner provided in the Credit Agreement.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Swingline Note.
     THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

              BORROWER:       REHABCARE GROUP, INC.,         a Delaware
corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 2.13-3
FORM OF TERM LOAN [B] NOTE
                     __, 20__
     FOR VALUE RECEIVED, REHABCARE GROUP, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [LENDER’S NAME] or its registered
permitted assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the unpaid principal amount of the
Term Loan [B] made by the Lender to the Borrower when and as provided under that
certain Amended and Restated Credit Agreement, dated as of November 24, 2009 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among the Borrower,
the Guarantors identified therein, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
     The Borrower hereby promises to pay interest on the unpaid principal amount
of the Term Loan advanced by the Lender to the Borrower from the date hereof
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.
     This Term Loan [B] Note is one of the Term Loan Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Term Loan [B]
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The Lender may also attach schedules to this
Term Loan [B] Note and endorse thereon the date, amount and maturity of its Term
Loans and payments with respect thereto.
     This Term Loan [B] Note is subject to restrictions on transfer or
assignment as provided in the Credit Agreement. The terms of this Term Loan [B]
Note are subject to amendment only in the manner provided in the Credit
Agreement.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and nonpayment of this Term Loan [B] Note.
     THIS TERM LOAN [B] NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

              BORROWER:       REHABCARE GROUP, INC.,         a Delaware
corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit 7.02(a)
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , 20___

To:   Bank of America, N.A., as Administrative Agent

Re:   Amended and Restated Credit Agreement, dated as of November 24, 2009 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among RehabCare
Group, Inc. (the “Borrower”), the Guarantors identified therein, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:
The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that [he/she] is the                      of the Borrower, and that,
in [his/her] capacity as such and not individually, [he/she] is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements:]
     [1. [Attached hereto as Schedule 1 are the] [The] year-end audited
financial statements required by Section 7.01(a) of the Credit Agreement for the
fiscal year of the Borrower ended as of the above date, together with the report
and opinion of an independent certified public accountant of nationally
recognized standing required by such section [have been electronically delivered
to the Administrative Agent pursuant to the conditions set forth in Section 7.02
of the Credit Agreement].]
[Use following paragraph 1 for fiscal quarter-end financial statements:]
          [1. [Attached hereto as Schedule 1 are the] [The] unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date [have been electronically
delivered to the Administrative Agent pursuant to the conditions set forth in
Section 7.02 of the Credit Agreement. Such financial statements fairly present,
in all material respects, the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group on a consolidated
basis in accordance with GAAP, subject only to normal year-end audit adjustments
and the absence of footnotes.]
     2. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a detailed review of
the transactions and financial condition of each member of the Consolidated
Group during the accounting period covered by the attached financial statements.
     3. I have no knowledge of the existence of any condition or event which
constitutes a Default or an Event of Default at the end of the fiscal period
covered by the attached financial statements [, except as set forth below].

 



--------------------------------------------------------------------------------



 



[Set forth [below] [on Schedule [1] to this Certificate] are all exceptions to
paragraph (3) above listing any Defaults or Events of Default and its nature and
status.
     4. Set forth on Schedule [1][2] annexed hereto are calculations
demonstrating compliance with the financial covenants set forth in Section 8.14
of the Credit Agreement. [Set forth on Schedule [3][4] is a calculation of
Consolidated Excess Cash Flow and the amount, if any, payable pursuant to
Section 2.06(b)(v) of the Credit Agreement.]3
     5. Set forth on Schedule [2][3] is a summary of material changes in GAAP or
in the consistent application thereof.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                     ___, 20______.

              BORROWER:       REHABCARE GROUP, INC.,         a Delaware
corporation
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    

 

3   To be provided only with respect to the Compliance Certificate delivered
concurrently with annual financial statements and commencing with the date of
delivery of the Compliance Certificate delivered with respect to the fiscal year
ending December 31, 2010.

 



--------------------------------------------------------------------------------



 



Exhibit 7.12
FORM OF GUARANTOR JOINDER AGREEMENT
     THIS GUARANTOR JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
                    , 20___, is by and among [Credit Party],
                     a                     (the “New Subsidiary”), and Bank of
America, N.A., as Administrative Agent under that certain Amended and Restated
Credit Agreement, dated as of November 24, 2009 (as amended, restated, amended
and restated, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”), by and among RehabCare Group, Inc. (the “Borrower”),
the Guarantors identified therein, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent and Collateral Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.
     The Credit Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Guarantor” under the Credit Documents.
Accordingly, the New Subsidiary hereby agrees with the Administrative Agent and
the Collateral Agent as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to a Guarantor contained in the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
     2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to the
Collateral Agent, for the benefit of the holders of the Secured Obligations (as
defined in the Security Agreement), a continuing security interest in any and
all right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).
     3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Pledge Agreement and a “Pledgor” for all purposes of the Pledge
Agreement, and shall have all the obligations of a Pledgor thereunder as if it
had executed the Pledge Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Pledge Agreement. Without limiting generality of the
foregoing terms of this paragraph 3, the New Subsidiary hereby grants, pledges
and assigns to the Collateral Agent, for the benefit of the holders of the
Secured

 



--------------------------------------------------------------------------------



 



Obligations (as defined in the Pledge Agreement), a continuing security interest
in any and all right, title and interest of the New Subsidiary in and to the
Capital Stock identified on Schedule 1 hereto and all other Pledged Collateral
(as defined in the Pledge Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Pledge Agreement).
     4. [Credit Party] hereby agrees that the Capital Stock listed on Schedule 2
hereto shall be deemed to be part of the Pledged Shares within the meaning of
the Pledge Agreement, shall become part of the Pledged Collateral (as defined in
the Pledge Agreement) and shall secure all of the Secured Obligations (as
defined in the Pledge Agreement) as provided in the Pledge Agreement. In
furtherance of the foregoing, [Credit Party] hereby grants, pledges and assigns
to the Collateral Agent, for the benefit of the holders of the Secured
Obligations (as defined in the Pledge Agreement), a continuing security interest
in any and all right, title and interest of [Credit Party], in and to the
Pledged Shares identified on Schedule 2 hereto and all other Pledged Collateral
(as defined in the Pledge Agreement) relating thereto to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Pledge Agreement) to the same extent as provided in the Pledge
Agreement.
     5. The New Subsidiary hereby represents and warrants to the Administrative
Agent that:
     (a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
     (b) The New Subsidiary’s chief executive office is located at the location
set forth on Schedule 3 hereto.
     (c) Other than as set forth on Schedule 4 hereto, the New Subsidiary has
not changed its legal name or changed its state of formation in the five years
preceding the date hereof.
     (d) Schedule 5 hereto includes all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses (as each term is defined in
the Security Agreement), other than any Trademarks under the Law of any State or
any foreign country and other than any immaterial non-exclusive Copyright
Licenses, Patent Licenses and Trademark Licenses, owned by the New Subsidiary in
its own name, or to which the New Subsidiary is a party (as applicable), as of
the date hereof.
     (e) Schedule 6 hereto includes all Commercial Tort Claims (as defined in
the Security Agreement) for an amount in excess of $500,000 in any individual
instance and $1 million in the aggregate for all Commercial Tort Claims before
any Governmental Authority by or in favor of the New Subsidiary.
     (f) Schedule 7 hereto includes all Subsidiaries of the New Subsidiary,
including number of shares of outstanding Capital Stock, the certificate number
of each certificate evidencing such Capital Stock (if applicable) and the
percentage of such Capital Stock owned by the New Subsidiary.
     6. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Credit Parties on
Schedule 11.02 to the Credit Agreement or such other address as the New
Subsidiary may from time to time notify the Administrative Agent in writing.

 



--------------------------------------------------------------------------------



 



     7. The New Subsidiary hereby waives acceptance by the Lender of the
guaranty by the New Subsidiary under Article IV of the Credit Agreement upon the
execution of this Joinder Agreement by the New Subsidiary.
     8. This Joinder Agreement may be executed in multiple counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     9. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and [Credit Party] have caused this
Joinder Agreement to be duly executed by its authorized officer, and each of the
Administrative Agent and Collateral Agent has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

              [NEW SUBSIDIARY]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [CREDIT PARTY]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Acknowledged and accepted:
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Schedules

      Schedule 1  
Pledged Collateral of New Subsidiary
Schedule 2  
Pledged Collateral of [Credit Party]
Schedule 3  
Chief Executive Office of New Subsidiary
Schedule 4  
Changes in Legal Name and State of Formation
Schedule 5  
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks and
Trademark Licenses
Schedule 6  
Commercial Tort Claims
Schedule 7  
Subsidiaries of the New Subsidiary

 



--------------------------------------------------------------------------------



 



Exhibit 11.06
[FORM OF] ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

          1.   Assignor[s]:                                              
 
        2.   Assignee[s]:                                              
 
            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]
 
       
3.
  Borrower:   RehabCare Group, Inc.
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   Credit Agreement, dated as of November 24, 2009 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among RehabCare
Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors identified
therein, the Lenders from time to time party thereto, and BANK OF AMERICA, N.A.,
as Administrative Agent, an L/C Issuer and Swingline Lender
6.
  Assigned Interest[s]:    

                                                                      Aggregate
                                        Amount of     Amount of     Percentage  
                          Commitment/     Commitment/     Assigned of          
          Facility     Loans     Loans     Commitment/     CUSIP   Assignor[s]  
Assignee[s]     Assigned4     for all Lenders5     Assigned     Loans6    
Number  
 
                  $       $         %          
 
                                         
 
                  $       $         %          
 
                                         
 
                  $       $         %          
 
                                         

          [7.   Trade Date:                                              ]7

Effective Date:                      , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[SIGNATURES ON FOLLOWING PAGE]
 

4   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Term Loan Commitment”).   5   Amounts in this column and
in the column immediately to the right to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date.   6   Set forth, to at least 9 decimals, as a percentage of
the Commitment/Loans of all Lenders thereunder.   7   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

                      ASSIGNOR         [NAME OF ASSIGNOR]
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
                    ASSIGNEE         [NAME OF ASSIGNEE]
 
           
 
      By:    
 
           
 
      Name:    
 
      Title:    
 
            [Consented to and]8 Accepted:        
 
            BANK OF AMERICA, N.A.,         as Administrative Agent        
 
           
By:
           
 
           
Name:
           
Title:
           
 
            [Consented to:]9        
 
            REHABCARE GROUP, INC.,         as Borrower        
 
           
By:
           
 
           
Name:
           
Title:
           

 

8   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   9   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, L/C Issuer) is required by
the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 